 



Exhibit 10.1
SECOND AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT
among
UNITED STATES PHARMACEUTICAL GROUP, L.L.C.
NATIONSHEALTH HOLDINGS, L.L.C.
and
NATIONSHEALTH, INC.
and
CAPITALSOURCE FINANCE LLC
Dated as of
March 21, 2006

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
TABLE OF CONTENTS

                                      Page I.   DEFINITIONS     1         1.1  
 
General Terms
    1              
 
        II.   ADVANCES, PAYMENT AND INTEREST     2         2.1    
The Revolving Facility
    2         2.2    
The Notes; Maturity
    2         2.3    
Interest
    3         2.4    
Revolving Facility Disbursements; Requirement to Deliver Borrowing Certificate
    3         2.5    
Revolving Facility Collections; Repayment; Borrowing Availability and Lockbox
    4         2.6    
Promise to Pay; Manner of Payment
    5         2.7    
Repayment of Excess Advances
    5         2.8    
Payments by Lender
    5         2.9    
Grant of Security Interest; Collateral
    5         2.10    
Collateral Administration
    7         2.11    
Power of Attorney
    8              
 
        III.   FEES AND OTHER CHARGES;     8         3.1    
Restatement Fee, Equity Participation Fee and Finance Fees
    8         3.2    
Unused Line Fee
    9         3.3    
Collateral Management Fee
    9         3.4    
Computation of Fees; Lawful Limits
    9         3.5    
Default Rate of Interest
    9         3.6    
Acknowledgement of Joint and Several Liability
    10              
 
        IV.   CONDITIONS PRECEDENT     10         4.1    
Conditions to Advances on or after Restatement Date and Closing
    10         4.2    
Conditions to Each Advance
    11              
 
        V.   REPRESENTATIONS AND WARRANTIES     12         5.1    
Organization and Authority
    12         5.2    
Loan Documents
    12         5.3    
Subsidiaries, Capitalization and Ownership Interests
    13         5.4    
Properties
    13         5.5    
Other Agreements
    14         5.6    
Litigation
    14         5.7    
Hazardous Materials
    14         5.8    
Potential Tax Liability; Tax Returns; Governmental Reports
    14         5.9    
Financial Statements and Reports
    15         5.10    
Compliance with Law
    15         5.11    
Intellectual Property
    16         5.12    
Licenses and Permits; Labor
    16         5.13    
No Default
    16         5.14    
Disclosure
    16         5.15    
Existing Indebtedness; Investments, Guarantees and Certain Contracts
    16         5.16    
Other Agreements
    17         5.17    
Insurance
    17  

 



--------------------------------------------------------------------------------



 



                                      Page       5.18    
Names; Location of Offices, Records and Collateral
    17         5.19    
Non-Subordination
    17         5.20    
Accounts and Inventory
    17         5.21    
Healthcare
    19         5.22    
Survival
    19         5.23    
MHR Subordinated Debt, HealthTrans Agreement, Wellpoint Agreement and Employment
Agreements
    19              
 
        VI.   AFFIRMATIVE COVENANTS     20         6.1    
Financial Statements, Borrowing Certificate, Financial Reports and Other
Information
    20         6.2    
Payment of Obligations
    22         6.3    
Conduct of Business and Maintenance of Existence and Assets
    22         6.4    
Compliance with Legal and Other Obligations
    23         6.5    
Insurance
    23         6.6    
True Books
    24         6.7    
Inspection; Periodic Audits
    24         6.8    
Further Assurances; Post Closing
    24         6.9    
Payment of Indebtedness
    24         6.10    
Lien Searches
    24         6.11    
Use of Proceeds
    24         6.12    
Collateral Documents; Security Interest in Collateral
    25         6.13    
Right of First Refusal
    25         6.14    
Taxes and Other Charges
    26         6.15    
Payroll Taxes
    26         6.16    
Inventory Covenants
    27              
 
        VII.   NEGATIVE COVENANTS     27         7.1    
Financial Covenants
    27         7.2    
Permitted Indebtedness
    27         7.3    
Permitted Liens
    28         7.4    
Investments; New Facilities or Collateral; Subsidiaries
    29         7.5    
Dividends; Redemptions
    29         7.6    
Transactions with Affiliates
    30         7.7    
Charter Documents; Fiscal Year; Name; Jurisdiction of Organization; Dissolution;
Use of Proceeds
    30         7.8    
Truth of Statements
    30         7.9    
IRS Form 8821
    31         7.10    
Transfer of Assets
    31         7.11    
Payment on Permitted Subordinated Debt
    32         7.12    
HealthTrans Agreement and Wellpoint Agreement
    32              
 
        VIII.   EVENTS OF DEFAULT     32              
 
        IX.   RIGHTS AND REMEDIES AFTER DEFAULT     35         9.1    
Rights and Remedies
    35         9.2    
Application of Proceeds
    36         9.3    
Rights of Lender to Appoint Receiver
    36         9.4    
Rights and Remedies not Exclusive
    37              
 
        X.   WAIVERS AND JUDICIAL PROCEEDINGS     37         10.1    
Waivers
    37  

 



--------------------------------------------------------------------------------



 



                                      Page       10.2    
Delay; No Waiver of Defaults
    37         10.3    
Jury Waiver
    37         10.4    
Cooperation in Discovery and Litigation
    38              
 
        XI.   EFFECTIVE DATE AND TERMINATION     38         11.1    
Termination and Effective Date Thereof
    38         11.2    
Survival
    39              
 
        XII.   MISCELLANEOUS     39         12.1    
Governing Law; Jurisdiction; Service of Process; Venue
    39         12.2    
Successors and Assigns; Participations; New Lenders
    39         12.3    
Application of Payments
    40         12.4    
Indemnity
    40         12.5    
Notice
    41         12.6    
Severability; Captions; Counterparts; Facsimile Signatures
    41         12.7    
Expenses
    41         12.8    
Entire Agreement
    42         12.9    
Lender Approvals
    42         12.10    
Publicity
    42         12.11    
Release of Lender
    42         12.12    
Agent
    43         12.13    
Agreement Controls
    43              
 
            ANNEX I     1              
 
            FINANCIAL COVENANTS     1         1 )  
Minimum EBITDA
    1         2 )  
Fixed Charge Coverage Ratio (EBITDA/Fixed Charges)
    2         3 )  
Cash Velocity
    2         4 )  
Minimum Liquidity and Working Capital
    2              
 
            APPENDIX A     1              
 
            DEFINITIONS     1  

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT
          THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (the “Agreement”) dated as of March 21, 2006, is entered into among
UNITED STATES PHARMACEUTICAL GROUP, L.L.C. d/b/a NATIONSHEALTH, a Delaware
limited liability company (“USPG”), NATIONSHEALTH HOLDINGS, L.L.C., a Florida
limited liability company (“NHH”), and NATIONSHEALTH, INC., a Delaware
corporation (“NationsHealth”) (jointly and severally, the “Borrower”) and
CAPITALSOURCE FINANCE LLC, a Delaware limited liability company (the “Lender”).
          WHEREAS, pursuant to a certain Revolving Credit and Security Agreement
by and between USPG, NHH and Lender dated as of April 30, 2004 (the “Original
Credit Agreement”), Lender made available to USPG and NHH a revolving credit
facility (the “Revolving Facility”) in a maximum principal amount at any time
outstanding of up to Ten Million and 00/100 Dollars ($10,000,000.00) (the
“Facility Cap”), the proceeds of which shall be used by Borrower (i) as a
provider of health care services, (ii) as a wholesaler, retailer and provider of
medical supplies, (iii) for the generation of receivables/inventory, (iv) for
the refinancing of existing indebtedness, (v) for its working capital needs
thereafter and (vi) for payments to Lender hereunder upon and subject to the
conditions set forth in the Original Credit Agreement; and
          WHEREAS, USPG, NHH and Lender agreed to amend and restate the Original
Credit Agreement pursuant to a certain Amended and Restated Revolving Credit and
Security Agreement by and among USPG, NHH and Lender dated as of June 29, 2004
(as amended, the “First Restated Credit Agreement”); and
          WHEREAS, Borrower has further requested that Lender amend and restate
the terms and conditions of the First Restated Credit Agreement as set forth
herein;
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower and Lender hereby agree that the First Restated Credit
Agreement shall be amended and restated as follows:
I. DEFINITIONS
     1.1 General Terms
          For purposes of this Agreement, in addition to the definitions above
and elsewhere in this Agreement, the terms listed in Appendix A and Annex I
hereto shall have the meanings given such terms in Appendix A and Annex I, which
are incorporated herein and made a part hereof. All capitalized terms used which
are not specifically defined herein shall have meanings provided in Article 9 of
the UCC in effect on the date hereof to the extent the same are used or defined
therein. Unless otherwise specified herein or in Appendix A, Annex I, any
agreement, contract or instrument referred to herein or in Appendix A or Annex I
shall mean such agreement, contract or instrument as modified, amended, restated
or supplemented from time to time. Unless otherwise specified, as used in the
Loan Documents or in any certificate, report, instrument or other document made
or delivered pursuant to any of the Loan Documents, all accounting terms not
defined in Appendix A, Annex I or elsewhere in this Agreement shall have the
meanings given to such terms in and shall be interpreted in accordance with
GAAP.

 



--------------------------------------------------------------------------------



 



II. ADVANCES, PAYMENT AND INTEREST
     2.1 The Revolving Facility
          (a) Subject to the provisions of this Agreement, Lender shall continue
the Existing Advances and make Advances to Borrower under the Revolving Facility
from time to time during the Term, provided that, notwithstanding any other
provision of this Agreement, the aggregate amount of all Advances at any one
time outstanding under the Revolving Facility shall not exceed either of (a) the
Facility Cap, or (b) the Availability, plus such additional amounts that Lender
may elect to advance to Borrower in its sole discretion such that the total
outstanding Advances at any one time are not less than the Minimum Balance. The
Revolving Facility is a revolving credit facility, which may be drawn, repaid
and redrawn, from time to time as permitted under this Agreement. Any
determination as to whether there is Availability for Advances shall be made by
Lender in its sole discretion and, absent demonstrable error, is final and
binding upon Borrower. Unless otherwise permitted by Lender, each Advance shall
be in an amount of at least $1,000. Subject to the provisions of this Agreement,
Borrower may request Advances under the Revolving Facility up to and including
the value, in U.S. Dollars, of the sum of (i) Eighty-Five percent (85%) of the
Borrowing Base for Eligible Billed Receivables, (ii) Sixty percent (60%) of the
Borrowing Base for Eligible Unbilled Receivables, and (iii) as determined by
Lender in its sole discretion following the completion of the Inventory Field
Examination, either (a) Fifty percent (50%) of the Borrowing Base for Eligible
Finished Goods Inventory valued at the lower of cost basis or market value or
(b) Eighty-Five percent (85%) of the Borrowing Base for Eligible Inventory
valued at orderly liquidation value, minus, if applicable, amounts adjusted or
reserved pursuant to this Agreement (such calculated amount being referred to
herein as the “Availability”); provided, however, that at no time shall more
than Four Hundred Thousand and 00/100 ($400,000.00) of the Availability be
comprised of Eligible Inventory. Advances under the Revolving Facility
automatically shall be made for the payment of interest on the Notes and other
Obligations on the date when due to the extent available and as provided for
herein. Notwithstanding any provision of this subsection (a) to the contrary,
Borrower shall not be permitted to include Eligible Inventory in the
Availability unless and until Lender has completed and reviewed an independent
appraisal and field examination of Borrower’s Inventory at the expense of
Borrower and the results of which are satisfactory to Lender in its sole
discretion (the “Inventory Field Examination”).
          (b) Lender has established the above-referenced advance rate for
Availability and, in its sole credit judgment, may further adjust the
Availability and such advance rates by applying percentages (known as “liquidity
factors”) to Eligible Receivables by payor class based upon Borrower’s actual
recent collection history for each such payor class (i.e., Medicare, Medicaid,
commercial insurance, etc.) and to Eligible Inventory in a manner consistent
with Lender’s underwriting practices and procedures, including without
limitation Lender’s review and analysis of, among other things, Borrower’s
historical returns, rebates, discounts, credits and allowances (collectively,
the “Dilution Items”). Such liquidity factors and the advance rate for
Availability may be adjusted by Lender throughout the Term as warranted by
Lender’s underwriting practices and procedures in its sole credit judgment.
Also, Lender shall have the right to establish from time to time, in its sole
credit judgment, reserves against the Borrowing Base, which reserves shall have
the effect of reducing the amounts otherwise eligible to be disbursed to
Borrower under the Revolving Facility pursuant to this Agreement.
     2.2 The Notes; Maturity
          (a) All Advances under the Revolving Facility shall be evidenced by
the Revolving Note, payable to the order of Lender, duly executed and delivered
by Borrower and dated April 30, 2004,

2



--------------------------------------------------------------------------------



 



evidencing the aggregate indebtedness of Borrower to Lender resulting from
Advances under the Revolving Facility, from time to time. Lender hereby is
authorized, but is not obligated, to enter the amount of each Advance under the
Revolving Facility and the amount of each payment or prepayment of principal or
interest thereon in the appropriate spaces on the reverse of or on an attachment
to the Revolving Note. Lender will account to Borrower monthly with a statement
of Advances under the Revolving Facility and charges and payments made pursuant
to this Agreement, and in the absence of manifest error, such accounting
rendered by Lender shall be deemed final, binding and conclusive unless Lender
is notified by Borrower in writing to the contrary within 30 calendar days of
Receipt of each accounting, which notice shall be deemed an objection only to
items specifically objected to therein.
          (b) All amounts outstanding under the Revolving Note and other
Obligations relating to Advances shall be due and payable in full, if not
earlier in accordance with this Agreement, on the earlier of (i) the occurrence
and continuance of an Event of Default if required pursuant hereto or Lender’s
demand upon the occurrence and continuance of an Event of Default, and (ii) the
last day of the Term (such earlier date being the “Revolving Facility Maturity
Date”).
     2.3 Interest
          Interest on outstanding Advances under the Revolving Note (including
interest, if any, in respect of the Minimum Balance pursuant to Section 9.1(x))
shall be payable monthly in arrears on the first day of each calendar month at
an annual rate of Prime Rate plus 2.50%, provided, however, that,
notwithstanding any provision of any Loan Document, for the purpose of
calculating interest hereunder, the Prime Rate shall be not less than 4.0%, in
each case calculated on the basis of a 360-day year and for the actual number of
calendar days elapsed in each interest calculation period. Interest accrued on
each Advance under the Revolving Note shall be due and payable on the first day
of each calendar month, in accordance with the procedures provided for in
Section 2.6, commencing April 1, 2006, and continuing until the later of the
expiration of the Term and the full performance and irrevocable payment in full
in cash of the Obligations relating to Advances and termination of this
Agreement. The payment of interest due and payable on April 1, 2006 shall
include all accrued and unpaid interest existing under the First Restated Credit
Agreement.
     2.4 Revolving Facility Disbursements; Requirement to Deliver Borrowing
Certificate
          So long as no Default or Event of Default shall have occurred and be
continuing, Borrower may give Lender irrevocable written notice requesting an
Advance under the Revolving Facility by delivering to Lender not later than
11:00 a.m. (Eastern Standard Time) at least one but not more than four Business
Days before the proposed borrowing date of such requested Advance (the
“Borrowing Date”), a completed Borrowing Certificate and relevant supporting
documentation satisfactory to Lender, which shall (i) specify the proposed
Borrowing Date of such Advance which shall be a Business Day, (ii) specify the
principal amount of such requested Advance, (iii) certify the matters contained
in Section 4.2, and (iv) specify the amount of any Medicare or Medicaid
recoupments and/or recoupments of any third-party payor being sought, requested
or claimed, or, to Borrower’s knowledge, threatened against Borrower or
Borrower’s Affiliates. Each time a request for an Advance is made, and, in any
event and regardless of whether an Advance is being requested, on Tuesday of
each week during the Term (and so long as a Default or Event of Default exists,
more frequently if Lender shall so request) until the Obligations are
indefeasibly paid in cash in full and this Agreement is terminated, Borrower
shall deliver to Lender a Borrowing Certificate accompanied by a separate
detailed aging and categorizing of Borrower’s accounts receivable and accounts
payable and such other supporting documentation with respect to the figures and
information in the Borrowing Certificate as Lender shall

3



--------------------------------------------------------------------------------



 



reasonably request from a credit or security perspective or otherwise. On each
Borrowing Date, Borrower irrevocably authorizes Lender to disburse the proceeds
of the requested Advance to the appropriate Borrower’s account(s) as set forth
on Schedule 2.4, in all cases for credit to the appropriate Borrower (or to such
other account as to which the appropriate Borrower shall instruct Lender) via
Federal funds wire transfer no later than 4:00 p.m. (Eastern Standard Time).
Lender may, in its sole discretion, also make additional Advances to Borrower
without the requirement of a Borrowing Certificate (“Automatic Advances”). The
amount of such Automatic Advances shall be that amount, if any, necessary to
make the total outstanding Advances at any one time outstanding equal to
$2,500,000.00 (the “Minimum Balance”).
     2.5 Revolving Facility Collections; Repayment; Borrowing Availability and
Lockbox
          Each Borrower shall maintain one or more lockbox accounts
(individually and collectively, the “Lockbox Account”) with one or more banks
acceptable to Lender (each, a “Lockbox Bank”), and shall execute with each
Lockbox Bank one or more agreements acceptable to Lender (individually and
collectively, the “Lockbox Agreement”), and such other agreements related
thereto as Lender may require. Each Borrower shall ensure that all collections
of their respective Accounts and all other cash payments received by any
Borrower, including CIGNA Receipts, are paid and delivered directly from Account
Debtors and other Persons into the appropriate Lockbox Account. The Lockbox
Agreements shall provide that the Lockbox Banks will transfer on the same
Business Day all funds paid into the Lockbox Accounts into a depository account
or accounts maintained by Lender or an Affiliate of Lender at such bank as
Lender may communicate to Borrower and the applicable Lockbox Bank from time to
time in accordance with the Lockbox Agreement (the “Concentration Account”),
except, with respect only to Accounts payable by Medicaid/Medicare Account
Debtors, as instructed by the applicable Borrower to whom such Accounts are
payable as permitted pursuant to the applicable Lockbox Agreement.
Notwithstanding and without limiting any other provision of any Loan Document,
Lender shall apply, on a daily basis, all funds transferred into the
Concentration Account pursuant to the Lockbox Agreement and this Section 2.5 in
such order and manner as determined by Lender. To the extent that any Accounts
are collected by any Borrower or any other cash payments received by any
Borrower are not sent directly to the appropriate Lockbox Account but are
received by any Borrower or any of their Affiliates, such collections and
proceeds shall be held in trust for the benefit of Lender and immediately
remitted (and in any event within two (2) Business Days), in the form received,
to the appropriate Lockbox Account for immediate transfer to the Concentration
Account. Borrower acknowledges and agrees that compliance with the terms of this
Section 2.5 is an essential term of this Agreement, and that, in addition to and
notwithstanding any other rights Lender may have hereunder, under any other Loan
Document, under applicable law or at equity, upon each and every failure by any
Borrower or any of their Affiliates to comply with any such terms Lender shall
be entitled to assess a non-compliance fee which shall operate to increase the
Applicable Rate by two percent (2.0%) per annum during any period of
non-compliance, whether or not a Default or an Event of Default occurs or is
declared, provided that nothing shall prevent Lender from considering any
failure to comply with the terms of this Section 2.5 to be a Default or an Event
of Default. All funds transferred to the Concentration Account for application
to the Obligations under the Revolving Facility shall be applied to reduce the
Obligations under the Revolving Facility, but, for purposes of calculating
interest hereunder (including interest, if any, in respect of the Minimum
Balance pursuant to Section 9.1(x)), shall be subject to a five (5) Business Day
clearance period. If as the result of collections of Accounts and/or any other
cash payments received by any Borrower pursuant to this Section 2.5 a credit
balance exists with respect to the Concentration Account, such credit balance
shall not accrue interest in favor of a Borrower, but shall be available to
Borrower upon Borrower’s written request. If applicable, at any time prior to
the execution of all or any of the Lockbox Agreements and operation of all or
any of the Lockbox Accounts, each Borrower and their Affiliates shall direct all
collections or proceeds it receives on Accounts or from other Collateral to the
accounts(s) and in the manner specified by Lender in its sole discretion.

4



--------------------------------------------------------------------------------



 



     2.6 Promise to Pay; Manner of Payment
          Borrower absolutely and unconditionally promises to pay principal,
interest and all other amounts payable hereunder, or under any other Loan
Document, without any right of rescission and without any deduction whatsoever,
including any deduction for any setoff, counterclaim or recoupment, and
notwithstanding any damage to, defects in or destruction of the Collateral or
any other event, including obsolescence of any property or improvements. All
payments made by Borrower (other than payments automatically paid through
Advances under the Revolving Facility as provided herein), shall be made only by
wire transfer on the date when due, without offset or counterclaim, in U.S.
Dollars, in immediately available funds to such account as may be indicated in
writing by Lender to Borrower from time to time. Any such payment received after
2:00 p.m. (Eastern Standard Time) on the date when due shall be deemed received
on the following Business Day. Whenever any payment hereunder shall be stated to
be due or shall become due and payable on a day other than a Business Day, the
due date thereof shall be extended to, and such payment shall be made on, the
next succeeding Business Day, and such extension of time in such case shall be
included in the computation of payment of any interest (at the interest rate
then in effect during such extension) and/or fees, as the case may be.
     2.7 Repayment of Excess Advances
          Any balance of Advances under the Revolving Facility outstanding at
any time in excess of the lesser of the Facility Cap or the Availability shall
be immediately due and payable by Borrower without the necessity of any demand,
at the Payment Office, whether or not a Default or Event of Default has occurred
or is continuing and shall be paid in the manner specified in Section 2.6.
     2.8 Payments by Lender
          Should any amount required to be paid under any Loan Document be
unpaid, such amount may be paid by Lender, which payment shall be deemed a
request for an Advance under the Revolving Facility as of the date such payment
is due, and Borrower irrevocably authorizes disbursement of any such funds to
Lender by way of direct payment of the relevant amount, interest or Obligations.
No payment or prepayment of any amount by Lender or any other Person shall
entitle any Person to be subrogated to the rights of Lender under any Loan
Document unless and until the Obligations have been fully performed and paid
irrevocably in cash and this Agreement has been terminated. Any sums expended by
Lender as a result of any Borrower’s or any Guarantor’s failure to pay, perform
or comply with any Loan Document or any of the Obligations may be charged to
Borrower’s account as an Advance under the Revolving Facility and added to the
Obligations.
     2.9 Grant of Security Interest; Collateral
          (a) To secure the payment and performance of the Obligations, each
Borrower hereby grants to Lender a continuing security interest in and Lien
upon, and pledges to Lender, all of its right, title and interest in and to the
following (collectively and each individually, the “Collateral”), which security
interest is intended to be a first priority security interest:

5



--------------------------------------------------------------------------------



 



               (i) all of such Borrower’s tangible personal property, including
without limitation all present and future Inventory and Equipment (including
items of equipment which are or become Fixtures), now owned or hereafter
acquired;
               (ii) all of such Borrower’s intangible personal property,
including without limitation all present and future Accounts, contract rights,
Permits, General Intangibles, Chattel Paper, Documents, Instruments, Deposit
Accounts, Investment Property, Letter-of-Credit Rights, Supporting Obligations,
rights to the payment of money or other forms of consideration of any kind, tax
refunds, insurance proceeds, now owned or hereafter acquired, and all intangible
and tangible personal property relating to or arising out of any of the
foregoing;
               (iii) all of such Borrower’s present and future Government
Contracts and rights thereunder and the related Government Accounts and proceeds
thereof, now or hereafter owned or acquired by such Borrower; provided, however,
that Lender shall not have a security interest in any rights under any
Government Contract of such Borrower or in the related Government Account where
the taking of such security interest is a violation of an express prohibition
contained in the Government Contract (for purposes of this limitation, the fact
that a Government Contract is subject to, or otherwise refers to, Title 31, §
203 or Title 41, § 15 of the United States Code shall not be deemed an express
prohibition against assignment thereof) or is prohibited by applicable law,
unless in any case consent is otherwise validly obtained; and
               (iv) any and all additions and accessions to any of the
foregoing, and any and all replacements, products and proceeds (including
insurance proceeds) of any of the foregoing.
          (b) Notwithstanding the foregoing provisions of this Section 2.9, such
grant of a security interest shall not extend to, and the term “Collateral”
shall not include, any General Intangibles of Borrower to the extent that
(i) such General Intangibles are not assignable or capable of being encumbered
as a matter of law or under the terms of any license or other agreement
applicable thereto (but solely to the extent that any such restriction shall be
enforceable under applicable law) without the consent of the licensor thereof or
other applicable party thereto, and (ii) such consent has not been obtained;
provided, however, that the foregoing grant of a security interest shall extend
to, and the term “Collateral” shall include, each of the following: (a) any
General Intangible which is in the nature of an Account or a right to the
payment of money or a proceed of, or otherwise related to the enforcement or
collection of, any Account or right to the payment of money, or goods which are
the subject of any Account or right to the payment of money, (b) any and all
proceeds of any General Intangible that is otherwise excluded to the extent that
the assignment, pledge or encumbrance of such proceeds is not so restricted, and
(c) upon obtaining the consent of any such licensor or other applicable party
with respect to any such otherwise excluded General Intangible, such General
Intangible as well as any and all proceeds thereof that might theretofore have
been excluded from such grant of a security interest and from the term
“Collateral.”
          (c) Upon the execution and delivery of this Agreement, and upon the
proper filing of the necessary financing statements, recordation of the
Collateral Patent, Trademark and Copyright Assignment in the United States
Patent and Trademark Office and/or the United States Copyright Office without
any further action, Lender will have a good, valid and perfected first priority
Lien and security interest in the Collateral, subject to no transfer or other
restrictions or Liens of any kind in favor of any other Person except for
Permitted Liens. No financing statement relating to any of the Collateral is on
file in any public office except those (i) on behalf of Lender, (ii) in
connection with Permitted Liens and/or (iii) those being terminated.

6



--------------------------------------------------------------------------------



 



     2.10 Collateral Administration
          (a) All Collateral (except Deposit Accounts) will at all times be kept
by Borrower at the locations set forth on Schedule 5.18B hereto and shall not,
without thirty (30) calendar days prior written notice to Lender, be moved
therefrom unless Lender has entered into the necessary documents to perfect and
enforce its security interest therein at such new location, and in any case
shall not be moved outside the continental United States.
          (b) Borrower shall keep accurate and complete records of its Accounts
and all payments and collections thereon and shall submit such records to Lender
on such periodic bases as Lender may request. In addition, if Accounts of
Borrower in an aggregate face amount in excess of $30,000 become ineligible
because they fall within one of the specified categories of ineligibility set
forth in the definition of Eligible Receivables, Borrower shall notify Lender of
such occurrence on the first Business Day following such occurrence and the
Borrowing Base shall thereupon be adjusted to reflect such occurrence. Following
the occurrence and during the continuance of an Event of Default, if requested
by Lender, Borrower shall execute and deliver to Lender formal written
assignments (or, in the case of Medicaid/Medicare Account Debtors, documents
necessary to comply with the Federal Assignment of Claims Act) of all of its
Accounts weekly or daily as Lender may request, including all Accounts created
since the date of the last assignment, together with copies of claims, invoices
and/or other information related thereto. To the extent that collections from
such assigned accounts exceed the amount of the Obligations, such excess amount
shall not accrue interest in favor of Borrower, but shall be available to
Borrower upon Borrower’s written request.
          (c) Following an occurrence or during the continuance of an Event of
Default, any of Lender’s officers, employees, representatives or agents shall
have the right, at any time during normal business hours, in the name of Lender,
any designee of Lender or Borrower, to verify the validity, amount or any other
matter relating to any Accounts or Inventory of Borrower. Borrower shall
cooperate fully with Lender in an effort to facilitate and promptly conclude
such verification process.
          (d) To expedite collection, Borrower shall endeavor in the first
instance to make collection of its Accounts for Lender. Lender shall have the
right at all times after the occurrence and during the continuance of an Event
of Default to notify (i) Account Debtors owing Accounts to Borrower other than
Medicaid/Medicare Account Debtors that their Accounts have been assigned to
Lender and to collect such Accounts directly in its own name and to charge
collection costs and expenses, including reasonable attorney’s fees, to
Borrower, and (ii) Medicaid/Medicare Account Debtors that Borrower has waived
any and all defenses and counterclaims it may have or could interpose in any
such action or procedure brought by Lender to obtain a court order recognizing
the collateral assignment or security interest and lien of Lender in and to any
Account or other Collateral and that Lender is seeking or may seek to obtain a
court order recognizing the collateral assignment or security interest and lien
of Lender in and to all Accounts and other Collateral payable by
Medicaid/Medicare Account Debtors.
          (e) As and when determined by Lender in its sole discretion but not
more often than four (4) times per year prior to the occurrence and continuance
of an Event of Default, Lender will perform the searches described in clauses
(i) and (ii) below against Borrower (the results of which are to be consistent
with Borrower’s representations and warranties under this Agreement), all at
Borrower’s expense: (i) UCC searches with the Secretary of State of the
jurisdiction of organization of each Borrower and Guarantor and the Secretary of
State and local filing offices of each jurisdiction where each Borrower and/or
any Guarantors maintain their respective executive offices, a place of business
or assets; (ii) lien searches with the United States Patent and Trademark Office
and the United States Copyright Office; and (iii) judgment, federal tax lien and
corporate and partnership tax lien searches, in each jurisdiction searched under
clause (i) above.

7



--------------------------------------------------------------------------------



 



          (f) Borrower (i) shall provide prompt written notice to its current
bank to transfer all items, collections and remittances to the Concentration
Account, (ii) shall provide prompt written notice to each Account Debtor (other
than Medicaid/Medicare Account Debtors) that Lender has been granted a lien and
security interest in, upon and to all Accounts applicable to such Account Debtor
and shall direct each Account Debtor to make payments to the appropriate Lockbox
Account, and Borrower hereby authorizes Lender, upon any failure to send such
notices and directions within ten (10) calendar days after the date of this
Agreement (or ten (10) calendar days after the Person becomes an Account
Debtor), to send any and all similar notices and directions to such Account
Debtors, and (iii) shall do anything further that may be lawfully required by
Lender to create and perfect Lender’s lien on any collateral and effectuate the
intentions of the Loan Documents. At Lender’s request, Borrower shall
immediately deliver or make arrangements to deliver to Lender all items for
which Lender must receive possession to obtain a perfected security interest and
all notes, certificates, and documents of title, Chattel Paper, warehouse
receipts, Instruments, and any other similar instruments constituting
Collateral.
     2.11 Power of Attorney
          Lender is hereby irrevocably made, constituted and appointed the true
and lawful attorney for Borrower (without requiring Lender to act as such) with
full power of substitution to do the following: (i) endorse the name of any such
Person upon any and all checks, drafts, money orders, and other instruments for
the payment of money that are payable to such Person and constitute collections
on its or their Accounts; (ii) execute in the name of such Person any financing
statements, schedules, assignments, instruments, documents, and statements that
it is or they or are obligated to give Lender under any of the Loan Documents;
and (iii) do such other and further acts and deeds in the name of such Person
that Lender may deem necessary or desirable to enforce any Account or other
Collateral or to perfect Lender’s security interest or lien in any Collateral.
In addition, if any such Person breaches its obligation hereunder to direct
payments of Accounts or the proceeds of any other Collateral to the appropriate
Lockbox Account, Lender, as the irrevocably made, constituted and appointed true
and lawful attorney for such Person pursuant to this paragraph, may, by the
signature or other act of any of Lender’s officers or authorized signatories
(without requiring any of them to do so), direct any federal, state or private
payor or fiscal intermediary to pay proceeds of Accounts or any other Collateral
to the appropriate Lockbox Account.
III. FEES AND OTHER CHARGES;
     3.1 Restatement Fee, Equity Participation Fee and Finance Fees
          (a) Borrower hereby agrees to pay a non-refundable restatement fee in
the amount of Three Hundred Thousand and 00/100 Dollars ($300,000) (the
“Restatement Fee”). The Restatement Fee shall be earned in full upon the
Restatement Date and shall be payable as follows: (i) One Hundred Thousand and
00/100 Dollars ($100,000.00) on the Restatement Date, (ii) One Hundred Thousand
and 00/100 Dollars ($100,000.00) on or before the first anniversary of the
Restatement Date, and (ii) One Hundred Thousand and 00/100 Dollars ($100,000.00)
on or before the second anniversary of the Restatement Date; provided, that any
unpaid installment of the Restatement Fee shall be immediately due and payable
upon the termination of this Agreement (whether at maturity, by reason of
acceleration, by notice of intention to prepay, by required prepayment or
otherwise).

8



--------------------------------------------------------------------------------



 



          (b) Borrower hereby acknowledges that it executed and delivered the
Equity Participation Fee Agreement in connection with the execution and delivery
of the First Restated Credit Agreement and that such agreement, and Borrower’s
obligations thereunder, remain in full force and effect as of the date hereof.
     3.2 Unused Line Fee
          Borrower shall pay to Lender monthly an unused line fee (the “Unused
Line Fee”) in an amount equal to 0.04167% (per month) of the difference derived
by subtracting (i) the daily average amount of the balances under the Revolving
Facility outstanding during the preceding month, from (ii) the Facility Cap. The
Unused Line Fee shall be payable monthly in arrears on the first day of each
successive calendar month commencing April 1, 2006 (which monthly payment shall
include any accrued and unpaid Unused Line Fee existing under the First Restated
Credit Agreement).
     3.3 Collateral Management Fee
          Borrower shall pay Lender as additional interest a monthly collateral
management fee (the “Collateral Management Fee”) equal to 0.0833% per month
calculated on the basis of the daily average amount of the balances under the
Revolving Facility outstanding during the preceding month. The Collateral
Management Fee shall be payable monthly in arrears on the first day of each
successive calendar month commencing April 1, 2006 (which monthly payment shall
include any accrued and unpaid Collateral Management Fee existing under the
First Restated Credit Agreement).
     3.4 Computation of Fees; Lawful Limits
          All fees hereunder shall be computed on the basis of a year of
360 days and for the actual number of days elapsed in each calculation period,
as applicable. In no contingency or event whatsoever, whether by reason of
acceleration or otherwise, shall the interest and other charges paid or agreed
to be paid to Lender for the use, forbearance or detention of money hereunder
exceed the maximum rate permissible under applicable law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
If, due to any circumstance whatsoever, fulfillment of any provision hereof, at
the time performance of such provision shall be due, shall exceed any such
limit, then, the obligation to be so fulfilled shall be reduced to such lawful
limit, and, if Lender shall have received interest or any other charges of any
kind which might be deemed to be interest under applicable law in excess of the
maximum lawful rate, then such excess shall be applied first to any unpaid fees
and charges hereunder, then to unpaid principal balance owed by Borrower
hereunder, and if the then remaining excess interest is greater than the
previously unpaid principal balance, Lender shall promptly refund such excess
amount to Borrower and the provisions hereof shall be deemed amended to provide
for such permissible rate. The terms and provisions of this Section 3.4 shall
control to the extent any other provision of any Loan Document is inconsistent
herewith.
     3.5 Default Rate of Interest
          Upon the occurrence and during the continuation of an Event of
Default, the Applicable Rate of interest in effect at such time with respect to
the Obligations shall be increased by 3.0% per annum (the “Default Rate”).

9



--------------------------------------------------------------------------------



 



     3.6 Acknowledgement of Joint and Several Liability
          Each Borrower acknowledges that it is jointly and severally liable for
all of the Obligations under the Loan Documents. Each Borrower expressly
understands, agrees and acknowledges that (i) Borrowers are all Affiliated
entities by common ownership, (ii) each Borrower desires to have the
availability of one common credit facility instead of separate credit
facilities, (iii) each Borrower has requested that Lender extend such a common
credit facility on the terms herein provided, (iv) Lender will be lending
against, and relying on a lien upon, all of Borrowers’ assets even though the
proceeds of any particular loan made hereunder may not be advanced directly to a
particular Borrower, (v) each Borrower will nonetheless benefit by the making of
all such loans by Lender and the availability of a single credit facility of a
size greater than each could independently warrant, and (vi) all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in the Loan Documents shall be applicable to and shall be
binding upon each Borrower.
IV. CONDITIONS PRECEDENT
     4.1 Conditions to Advances on or after Restatement Date and Closing
          The obligations of Lender to consummate the transactions contemplated
herein and to make Advances on or after the Restatement Date are subject to the
satisfaction, in the sole judgment of Lender, of the following:
          (a) (i) Borrower shall have delivered to Lender this Agreement and, if
required by Lender, amendments to, or confirmations of, any of the other Loan
Documents, each duly executed by an authorized officer of Borrower and the other
parties thereto;
          (b) all in form and substance satisfactory to Lender in its sole
discretion, Lender shall have received (i) a report of Uniform Commercial Code
financing statement, tax and judgment lien searches performed with respect to
Borrower and Guarantor, if any, in each jurisdiction determined by Lender in its
sole discretion, and such report shall show no Liens on the Collateral (other
than Permitted Liens), (ii) each document (including, without limitation, any
Uniform Commercial Code financing statement) required by any Loan Document or
under law or requested by Lender to be filed, registered or recorded to create
or continue in favor of Lender, a perfected first priority security interest
upon the Collateral, and (iii) evidence of each such filing, registration or
recordation and of the payment by Borrower of any necessary fee, tax or expense
relating thereto;
          (c) Lender shall have received (i) the Charter and Good Standing
Documents, all in form and substance acceptable to Lender, (ii) a certificate of
the corporate secretary or assistant secretary of each Borrower dated the
Restatement Date, as to the incumbency and signature of the Persons executing
this Agreement, in form and substance acceptable to Lender, and (iii) the
written legal opinion of counsel for Borrower in form and substance satisfactory
to Lender and its counsel;
          (d) Lender shall have received a certificate of the chief financial
officer (or, in the absence of a chief financial officer, the chief executive
officer) of each Borrower, in form and substance satisfactory to Lender (each, a
“Solvency Certificate”), certifying (i) the solvency of such Person after giving
effect to the transactions and the Indebtedness contemplated by the Loan
Documents, and (ii) as to such Person’s financial resources and ability to meet
its obligations and liabilities as they become due, to

10



--------------------------------------------------------------------------------



 



the effect that as of the Restatement Date and after giving effect to such
transactions and Indebtedness: (A) the assets of such Person, at a Fair
Valuation, exceed the total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of such Person, and (B) no unreasonably
small capital base with which to engage in its anticipated business exists with
respect to such Person;
          (e) Lender shall have completed examinations, the results of which
shall be satisfactory in form and substance to Lender, of the Collateral, the
financial statements and the books, records, business, obligations, financial
condition and operational state of Borrower and Guarantor, and each such Person
shall have demonstrated to Lender’s satisfaction that (i) its operations comply,
in all respects deemed material by Lender, in its sole judgment, with all
applicable federal, state, foreign and local laws, statutes and regulations,
(ii) its operations are not the subject of any governmental investigation,
evaluation or any remedial action which could result in any expenditure or
liability deemed material by Lender, in its sole judgment, and (iii) it has no
liability (whether contingent or otherwise) that is deemed material by Lender,
in its sole judgment;
          (f) all in form and substance satisfactory to Lender in its sole
discretion, Lender shall have received such consents, approvals and agreements,
including, without limitation, any applicable Landlord Waivers and Consents with
respect to any and all leases set forth on Schedule 5.4, from such third parties
as Lender and its counsel shall determine are necessary or desirable with
respect to (i) the Loan Documents and/or the transactions contemplated thereby,
and/or (ii) claims against Borrower or Guarantor or the Collateral;
          (g) Borrower shall be in compliance with Section 6.5, and Lender shall
have received copies of all insurance policies or binders, original certificates
of all insurance policies of Borrower confirming that they are in effect and
that the premiums due and owing with respect thereto have been paid in full and
naming Lender as loss payee or additional insured, as appropriate;
          (h) Lender shall have received all fees, charges and expenses payable
to Lender on or prior to the Restatement Date pursuant to the Loan Documents;
          (i) all corporate and other proceedings, documents, instruments and
other legal matters in connection with the transactions contemplated by the Loan
Documents (including, but not limited to, those relating to corporate and
capital structures of Borrower) shall be satisfactory to Lender;
          (j) Borrower shall have executed and filed IRS Form 8821 with the
appropriate office of the Internal Revenue Service; and
          (k) Lender shall have received such other documents, certificates,
information or legal opinions as Lender may reasonably request, all in form and
substance reasonably satisfactory to Lender.
     4.2 Conditions to Each Advance
          The obligations of Lender to make any Advance are subject to the
satisfaction, in the sole judgment of Lender, of the following additional
conditions precedent:
          (a) Borrower shall have delivered to Lender a Borrowing Certificate
for the Advance executed by an authorized officer of Borrower, which shall
constitute a representation and warranty by Borrower as of the Borrowing Date of
such Advance that the conditions contained in this Section 4.2 have been
satisfied; provided, however, that any determination as to whether to fund
Advances or extensions of credit shall be made by Lender in its sole discretion;

11



--------------------------------------------------------------------------------



 



          (b) each of the representations and warranties made by Borrower in or
pursuant to this Agreement shall be accurate, before and after giving effect to
such Advance, and no Default or Event of Default shall have occurred or be
continuing or would exist after giving effect to the Advance under the Revolving
Facility on such date;
          (c) immediately after giving effect to the requested Advance, the
aggregate outstanding principal amount of Advances under the Revolving Facility
shall not exceed either the Availability or the Facility Cap;
          (d) except as disclosed in the historical financial statements, there
shall be no liabilities or obligations with respect to Borrower of any nature
whatsoever which, either individually or in the aggregate, would reasonably be
likely to have a Material Adverse Effect; and
          (e) Lender shall have received all fees, charges and expenses payable
to Lender on or prior to such date pursuant to the Loan Documents.
V. REPRESENTATIONS AND WARRANTIES
          Borrower, jointly and severally, represents and warrants as of the
date hereof and each Borrowing Date as follows:
     5.1 Organization and Authority
          Each Borrower is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of its state of
formation. Borrower (i) has all requisite corporate or limited liability company
power and authority to own its properties and assets and to carry on its
business as now being conducted and as contemplated in the Loan Documents,
(ii) is duly qualified to do business in every jurisdiction in which failure so
to qualify would reasonably be expected to have a Material Adverse Effect, and
(iii) has all requisite corporate or limited liability company power and
authority (A) to execute, deliver and perform the Loan Documents to which it is
a party, (B) to borrow hereunder, (C) to consummate the transactions
contemplated under the Loan Documents, and (D) to grant the Liens with regard to
the Collateral pursuant to the Security Documents to which it is a party. No
Borrower is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, or is controlled by such
an “investment company.”
     5.2 Loan Documents
          The execution, delivery and performance by Borrower of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, (i) have been duly authorized by all requisite action of
each such Person and have been duly executed and delivered by or on behalf of
each such Person; (ii) do not violate any provisions of (A) applicable law,
statute, rule, regulation, ordinance or tariff, (B) any order of any
Governmental Authority binding on any such Person or any of their respective
properties, or (C) the certificate of incorporation or bylaws (or any other
equivalent governing agreement or document) of any such Person, or any agreement
between any such Person and its respective stockholders, members, partners or
equity owners or among any such stockholders, members, partners or equity
owners; (iii) are not in conflict with, and do not result in a

12



--------------------------------------------------------------------------------



 



breach or default of or constitute an event of default, or an event, fact,
condition or circumstance which, with notice or passage of time, or both, would
constitute or result in a conflict, breach, default or event of default under,
any indenture, agreement or other instrument to which any such Person is a
party, or by which the properties or assets of such Person are bound;
(iv) except as set forth therein or Permitted Liens, will not result in the
creation or imposition of any Lien of any nature upon any of the properties or
assets of any such Person, and (v) except as set forth on Schedule 5.2, do not
require the consent, approval or authorization of, or filing, registration or
qualification with, any Governmental Authority or any other Person. When
executed and delivered, each of the Loan Documents to which Borrower is a party
will constitute the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, subject to the effect of any
applicable bankruptcy, moratorium, insolvency, reorganization or other similar
law affecting the enforceability of creditors’ rights generally and to the
effect of general principles of equity which may limit the availability of
equitable remedies (whether in a proceeding at law or in equity).
     5.3 Subsidiaries, Capitalization and Ownership Interests
          Except as listed on Schedule 5.3, Borrower has no Subsidiaries.
NationsHealth Supply, L.L.C. is presently inactive but has not been dissolved.
Schedule 5.3 states the authorized and issued capitalization of Borrower, the
number and class of equity securities and/or ownership, voting or partnership
interests issued and outstanding of Borrower and the record and beneficial
owners thereof (including options, warrants and other rights to acquire any of
the foregoing) (provided however, beneficial ownership information for
NationsHealth is not required to be included in Schedule 5.3). The ownership or
partnership interests of each Borrower that is a limited partnership or a
limited liability company are not certificated, the documents relating to such
interests do not expressly state that the interests are governed by Article 8 of
the Uniform Commercial Code, and the interests are not held in a securities
account. The outstanding equity securities and/or ownership, voting or
partnership interests of Borrower have been duly authorized and validly issued
and are fully paid and nonassessable, and each Person listed on Schedule 5.3
owns beneficially and of record all the equity securities and/or ownership,
voting or partnership interests it is listed as owning free and clear of any
Liens other than Liens created by the Security Documents. Schedule 5.3 also
lists the directors, members, managers and/or partners of Borrower. Except as
listed on Schedule 5.3, Borrower does not own an interest in, participate in or
engage in any joint venture, partnership or similar arrangements with any
Person.
     5.4 Properties
          Borrower (i) is the sole owner and has good, valid and marketable
title to, or a valid leasehold interest in, all of its properties and assets,
including the Collateral, whether personal or real, subject to no transfer
restrictions or Liens of any kind except for Permitted Liens, and (ii) is in
compliance in all material respects with each lease to which it is a party or
otherwise bound. Schedule 5.4 lists all real properties (and their locations)
owned or leased by or to, and all other assets or property that are leased or
licensed by, Borrower and all leases (including leases of leased real property)
covering or with respect to such properties and assets and all warehouses,
fulfillment houses or other locations at which any of Borrower’s Inventory is
located. Borrower enjoys peaceful and undisturbed possession under all such
leases and such leases are all the leases necessary for the operation of such
properties and assets, are valid and subsisting and are in full force and
effect. All warehouse, fulfillment and other agreements relating to Borrower’s
Inventory are in full force and effect.

13



--------------------------------------------------------------------------------



 



     5.5 Other Agreements
          Borrower is not (i) a party to any judgment, order or decree or any
agreement, document or instrument, or subject to any restriction, which would
affect its ability to execute and deliver, or perform under, any Loan Document
or to pay the Obligations, (ii) in default in the performance, observance or
fulfillment of any obligation, covenant or condition contained in any agreement,
document or instrument to which it is a party or to which any of its properties
or assets are subject, which default, if not remedied within any applicable
grace or cure period would reasonably be expected to have a Material Adverse
Effect, nor is there any event, fact, condition or circumstance which, with
notice or passage of time or both, would constitute or result in a conflict,
breach, default or event of default under, any of the foregoing which, if not
remedied within any applicable grace or cure period would reasonably be expected
to have a Material Adverse Effect; or (iii) a party or subject to any agreement,
document or instrument with respect to, or obligation to pay any, Management or
Service Fee with respect to, the ownership, operation, leasing or performance of
any of its business or any facility, nor is there any manager with respect to
any such facility.
     5.6 Litigation
          There is no action, suit, proceeding or investigation pending or, to
their knowledge, threatened against Borrower that (i) questions or could prevent
the validity of any of the Loan Documents or the right of Borrower to enter into
any Loan Document or to consummate the transactions contemplated thereby,
(ii) would reasonably be expected to be or have, either individually or in the
aggregate, any Material Adverse Change or Material Adverse Effect, or
(iii) would reasonably be expected to result in any Change of Control or other
change in the current ownership, control or management of Borrower. Borrower is
not aware that there is any basis for the foregoing. Borrower is not a party or
subject to any order, writ, injunction, judgment or decree of any Governmental
Authority. There is no action, suit, proceeding or investigation initiated by
Borrower currently pending. Borrower has no existing accrued and/or unpaid
Indebtedness to any Governmental Authority or any other governmental payor.
     5.7 Hazardous Materials
          Borrower is in compliance with all applicable Environmental Laws.
Borrower has not been notified of any action, suit, proceeding or investigation
(i) relating in any way to compliance by or liability of Borrower under any
Environmental Laws, (ii) which otherwise deals with any Hazardous Substance or
any Environmental Law, or (iii) which seeks to suspend, revoke or terminate any
license, permit or approval necessary for the generation, handling, storage,
treatment or disposal of any Hazardous Substance, except where such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.
     5.8 Potential Tax Liability; Tax Returns; Governmental Reports
          (a) Except as disclosed in Schedule 5.8, Borrower (i) has not received
any oral or written communication from the Internal Revenue Service with respect
to any investigation or assessment relating to the Borrower directly, or
relating to any consolidated tax return which was filed on behalf of Borrower,
(ii) is not aware of any year which remains open pending tax examination or
audit by the IRS, and (iii) is not aware of any information that could give rise
to an IRS tax liability or assessment.

14



--------------------------------------------------------------------------------



 



          (b) Borrower (i) has filed all federal, state, foreign (if applicable)
and local tax returns and other reports which are required by law to be filed by
Borrower, and (ii) has paid all taxes, assessments, fees and other governmental
charges, including, without limitation, payroll and other employment related
taxes, in each case that are due and payable, except only for items that
Borrower is currently contesting in good faith with adequate reserves under
GAAP, which contested items are described on Schedule 5.8.
     5.9 Financial Statements and Reports
          All financial statements and financial information relating to
Borrower that have been or may hereafter be delivered to Lender by Borrower are
accurate and complete in all material respects and have been prepared in
accordance with GAAP consistently applied with prior periods. Borrower has no
material obligations or liabilities of any kind not disclosed in such financial
information or statements, and since the date of the most recent financial
statements submitted to Lender, there has not occurred any Material Adverse
Change, Material Adverse Effect or Liability Event or, to Borrower’s knowledge,
any other event or condition that would reasonably be expected to have a
Material Adverse Effect or cause or constitute a Liability Event.
     5.10 Compliance with Law
          Borrower (i) is in compliance with all laws, statutes, rules,
regulations, ordinances and tariffs of any Governmental Authority applicable to
Borrower and/or Borrower’s business, assets or operations, including, without
limitation, applicable requirements of the Standards for Privacy of Individually
Identifiable Health Information which were promulgated pursuant to the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”), ERISA and
Healthcare Laws, and (ii) is not in violation of any order of any Governmental
Authority or other board or tribunal, except in the case of (i) and (ii) above
where noncompliance or violation could not reasonably be expected to have a
Material Adverse Effect. There is no event, fact, condition or circumstance
which, with notice or passage of time, or both, would constitute or result in
any noncompliance with, or any violation of, any of the foregoing, in each case
except where noncompliance or violation could not reasonably be expected to have
a Material Adverse Effect. Borrower has not received any notice that Borrower is
not in compliance in any respect with any of the requirements of any of the
foregoing. Borrower has (a) not engaged in any Prohibited Transactions as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code of
1986, as amended, and the rules and regulations promulgated thereunder, (b) not
failed to meet any applicable minimum funding requirements under Section 302 of
ERISA in respect of its plans and no funding requirements have been postponed or
delayed, (c) no knowledge of any amounts due but unpaid to the Pension Benefit
Guaranty Corporation, or of any event or occurrence which would cause the
Pension Benefit Guaranty Corporation to institute proceedings under Title IV of
ERISA to terminate any of the employee benefit plans, (d) no fiduciary
responsibility under ERISA for investments with respect to any plan existing for
the benefit of Persons other than its employees or former employees, or (e) not
withdrawn, completely or partially, from any multi-employer pension plans so as
to incur liability under the MultiEmployer Pension Plan Amendments of 1980. With
respect to Borrower, there exists no event described in Section 4043 of ERISA,
excluding Subsections 4043(b)(2) and 4043(b)(3) thereof, for which the thirty
(30) day notice period contained in 12 C.F.R. § 2615.3 has not been waived.
Borrower has maintained in all material respects all records required to be
maintained by the Joint Commission on Accreditation of Healthcare Organizations,
the Food and Drug Administration, Drug Enforcement Agency and State Boards of
Pharmacy and the federal and state Medicare and Medicaid programs as required by
the Healthcare Laws and, to the best knowledge of Borrower, there are no
presently existing circumstances which would reasonably be expected to result in
material violations of the Healthcare Laws. There is no Liability Event.

15



--------------------------------------------------------------------------------



 



     5.11 Intellectual Property
          Except as set forth on Schedule 5.11, Borrower does not own, license
or utilize, and is not a party to, any material patents, patent applications,
trademarks, trademark applications, service marks, registered copyrights,
copyright applications, copyrights, trade names, trade secrets, software or
licenses (collectively, the “Intellectual Property”).
     5.12 Licenses and Permits; Labor
          Borrower is in compliance with and has all Permits and Intellectual
Property necessary or required by applicable law or Governmental Authority for
the operation of its businesses except any of the foregoing which would not
reasonably be expected to have a Material Adverse Effect. All of the foregoing
are in full force and effect and not in known conflict with the rights of
others. Borrower is not (i) in breach of or default under the provisions of any
of the foregoing, nor is there any event, fact, condition or circumstance which,
with notice or passage of time or both, would constitute or result in a
conflict, breach, default or event of default under, any of the foregoing which,
if not remedied within any applicable grace or cure period would reasonably be
expected to have a Material Adverse Effect, (ii) a party to or subject to any
agreement, instrument or restriction that is so unusual or burdensome that it
might have a Material Adverse Effect, and/or (iii) and has not been, involved in
any labor dispute, strike, walkout or union organization which would reasonably
be expected to have a Material Adverse Effect.
     5.13 No Default
          There does not exist any Default or Event of Default or any event,
fact, condition or circumstance which, with the giving of notice or passage of
time or both, would constitute or result in a Default or Event of Default.
     5.14 Disclosure
          No Loan Document nor any other agreement, document, certificate, or
statement furnished to Lender by or on behalf of Borrower in connection with the
transactions contemplated by the Loan Documents, nor any representation or
warranty made by Borrower in any Loan Document, contains any untrue statement of
material fact or omits to state any fact necessary to make the statements
therein not materially misleading. There is no fact known to Borrower which has
not been disclosed to Lender in writing which would reasonably be expected to
have a Material Adverse Effect.
     5.15 Existing Indebtedness; Investments, Guarantees and Certain Contracts
          Except for the MHR Subordinated Debt, as contemplated by the Loan
Documents or as otherwise set forth on Schedule 5.15A, Borrower (i) has no
outstanding Indebtedness, (ii) is not subject or party to any mortgage, note,
indenture, indemnity or guarantee of, with respect to or evidencing any
Indebtedness of any other Person, or (iii) does not own or hold any equity or
long-term debt investments in, and does not have any outstanding advances to or
any outstanding guarantees for the obligations of, or any outstanding borrowings
from, any Person. Borrower has performed all material obligations required to be
performed by Borrower pursuant to or in connection with any items listed on
Schedule 5.15A and

16



--------------------------------------------------------------------------------



 



there has occurred no breach, default or event of default under any document
evidencing any such items, including without limitation the MHR Subordinated
Debt, or any fact, circumstance, condition or event which, with the giving of
notice or passage of time or both, would constitute or result in a breach,
default or event of default thereunder. Schedule 5.15B sets forth all
Indebtedness with a maturity date during the Term, and identifies such maturity
date.
     5.16 Other Agreements
          Except as set forth on Schedule 5.16 and Schedule 5.23, (i) there are
no existing or proposed agreements, arrangements, understandings or transactions
between Borrower and any of Borrower’s officers, members, managers, directors,
stockholders, partners, other interest holders, employees or Affiliates or any
members of their respective immediate families, and (ii) none of the foregoing
Persons are directly or indirectly, indebted to or have any direct or indirect
ownership, partnership or voting interest in, to Borrower’s knowledge, any
Affiliate of Borrower or any Person that competes with Borrower (except that any
such Persons may own stock in (but not exceeding two (2%) percent of the
outstanding capital stock of) any publicly traded company that may compete with
Borrower.
     5.17 Insurance
          Borrower has in full force and effect such insurance policies as are
customary in its industry and as may be required pursuant to Section 6.5 hereof.
All such insurance policies are listed and described on Schedule 5.17.
     5.18 Names; Location of Offices, Records and Collateral
          During the preceding five years, Borrower has not conducted business
under or used any name (whether corporate, partnership or assumed) other than as
shown on Schedule 5.18A. Borrower is the sole owner of all of its names listed
on Schedule 5.18A, and any and all business done and invoices issued in such
names are Borrower’s sales, business and invoices. Each trade name of Borrower
represents a division or trading style of Borrower. Borrower maintains its
places of business and chief executive offices only at the locations set forth
on Schedule 5.18B, and all Accounts of Borrower arise, originate and are
located, and all of the Collateral, including Inventory, and all books and
records in connection therewith or in any way relating thereto or evidencing the
Collateral are located and shall only be located, in and at such locations. All
of the Collateral is located only in the continental United States.
     5.19 Non-Subordination
          The Obligations are not subordinated in any way to any other
obligations of Borrower or to the rights of any other Person.
     5.20 Accounts and Inventory
          (a) In determining which Accounts are Eligible Receivables, Lender may
rely on all statements and representations made by Borrower with respect to any
Account. Unless otherwise indicated in writing to Lender (including, without
limitation, any Borrowing Certificate), (i) each Account of Borrower is genuine
and in all respects what it purports to be and is not evidenced by a

17



--------------------------------------------------------------------------------



 



judgment, (ii) each Account of Borrower arises out of a completed, bona fide
sale and delivery of goods or rendering of Services by Borrower in the ordinary
course of business and in accordance with the terms and conditions of all
purchase orders, contracts, certifications, participations, certificates of need
and other documents relating thereto or forming a part of the contract between
Borrower and the Account Debtor, (iii) each Account of Borrower is for a
liquidated amount maturing as stated in a claim or invoice covering such sale of
goods or rendering of Services, a copy of which has been furnished or is
available to Lender, (iv) each Account of Borrower together with Lender’s
security interest therein, is not and will not be in the future (by voluntary
act or omission by Borrower), subject to any offset, lien, deduction, defense,
dispute, counterclaim or other adverse condition, is absolutely owing to
Borrower and is not contingent in any respect or for any reason (except Accounts
owed or owing by Medicaid/Medicare Account Debtors that may be subject to offset
or deduction under applicable law), (v) there are no facts, events or
occurrences which in any way impair the validity or enforceability of any
Account of Borrower or tend to reduce the amount payable thereunder from the
face amount of the claim or invoice and statements delivered to Lender with
respect thereto, (vi) (A) to the knowledge of Borrower, the Account Debtor under
each Account of Borrower had the capacity to contract at the time any contract
or other document giving rise thereto was executed and (B) to the knowledge of
Borrower, each such Account Debtor is solvent, (vii) to the knowledge of
Borrower, there are no proceedings or actions which are threatened or pending
against any Account Debtor under any Account of Borrower which might result in
any Material Adverse Change in such Account Debtor’s financial condition or the
collectability thereof, (viii) each Account of Borrower has been billed and
forwarded to the Account Debtor for payment in accordance with applicable laws
and is in compliance and conformance with any requisite procedures, requirements
and regulations governing payment by such Account Debtor with respect to such
Account, and, if due from a Medicaid/Medicare Account Debtor, is properly
payable directly to Borrower, (ix) Borrower has obtained and currently has all
material Permits necessary in the generation of each Account of Borrower, and
(x) Borrower has disclosed to Lender on each Borrowing Certificate the amount of
all Accounts of Borrower for which Medicare is the Account Debtor and for which
payment has been denied and subsequently appealed pursuant to the procedure
described in the definition of Eligible Receivables hereof. Borrower is pursuing
all available appeals in respect of such Accounts which Borrower usually and
customarily appeals in the ordinary course of its business.
          (b) In determining which Inventory is Eligible Inventory, Lender may
rely on all statements and representations made by Borrower with respect to any
Inventory. Unless otherwise indicated in writing to Lender (including, without
limitation, any Borrowing Certificate), (i) Borrower has at all times maintained
correct and accurate records itemizing and describing the kind, type, quality
and quantity of Inventory in all material respects, Borrower’s cost therefore
and daily withdrawals therefrom and additions thereto; (b) has not removed any
Inventory from the locations set forth or permitted herein, except for sales of
Inventory in the ordinary course of Borrower’s business and except to move
Inventory directly from one location set forth or permitted herein to another
such location; (c) has produced, used, stored, shipped and maintained Inventory
with all reasonable care and caution and in accordance with applicable standards
of any insurance and in conformity with applicable laws (including the
requirements of the Federal Fair Labor Standards Act of 1938, as amended and all
rules, regulations and orders related thereto); (d) except as set forth on
Schedule 5.20, has not sold Inventory to any customer on approval, or any other
basis which entitles the customer to return or may obligate Borrower to
repurchase such Inventory; (e) has kept Inventory in good and marketable
condition; and (f) has not acquired or accepted any Inventory on consignment or
approval except as set forth on Schedule 5.20 and (g) has not permitted
Inventory to be subject to any Lien except Liens in favor of Lender.

18



--------------------------------------------------------------------------------



 



     5.21 Healthcare
          Without limiting or being limited by any other provision of any Loan
Document, Borrower has timely filed or caused to be filed all cost and other
reports of every kind required under any Healthcare Laws or any provider or
other agreement relating to Borrower’s participation in Medicare or Medicaid
programs. Subject to subsection (a)(x) of Section 5.20, there are no claims,
actions or appeals pending (and Borrower has not filed any claims or reports
which could reasonably result in any such claims, actions or appeals) before any
commission, board or agency or other Governmental Authority, including, without
limitation, any intermediary or carrier, the Provider Reimbursement Review Board
or the Administrator of the Centers for Medicare and Medicaid Services, with
respect to any state or federal Medicare or Medicaid cost reports or claims
filed by Borrower, or any disallowance by any commission, board or agency or
other Governmental Authority in connection with any audit of such cost reports.
No validation review or program integrity review related to Borrower or the
consummation of the transactions contemplated herein or to the Collateral have
been conducted by any commission, board or agency or other Governmental
Authority in connection with the Medicare or Medicaid programs, and to the
knowledge of Borrower, no such reviews are scheduled, pending or threatened
against or affecting any of the providers, any of the Collateral or the
consummation of the transactions contemplated hereby.
     5.22 Survival
          Borrower makes the representations and warranties contained herein
with the knowledge and intention that Lender is relying and will rely thereon.
All such representations and warranties will survive the execution and delivery
of this Agreement and the making of the Advances under the Revolving Facility.
     5.23 MHR Subordinated Debt, HealthTrans Agreement, Wellpoint Agreement and
Employment Agreements
          (a) Except as set forth on Schedule 5.23, no Borrower is in default in
the performance, observance or fulfillment of any obligation, covenant or
condition contained in the MHR Subordinated Note or any of the documents,
agreements and instruments executed and delivered in connection therewith, nor
is there any event, fact, condition or circumstance which, with notice or
passage of time or both, would constitute or result in a conflict, breach,
default or event of default under any of the foregoing which, if not remedied
within any applicable grace or cure period could reasonably be expected to have
a Material Adverse Effect. There does not exist any default or event of default
or any event, fact, condition or circumstance, which, with the giving of notice
or passage of time or both, would constitute or result in a default or event of
default on the part of any Borrower in connection with the MHR Subordinated
Note. No amendment or modification has been made to the MHR Subordinated Note or
any of the documents, agreements and instruments executed and delivered in
connection therewith.
          (b) Except as set forth on Schedule 5.23, no Borrower is in default in
the performance, observance or fulfillment of any obligation, covenant or
condition contained in the HealthTrans Agreement, nor is there any event, fact,
condition or circumstance which, with notice or passage of time or both, would
constitute or result in a conflict, breach, default or event of default under
any of the foregoing which, if not remedied within any applicable grace or cure
period could reasonably be expected to have a Material Adverse Effect on the
HealthTrans Agreement. There does not exist any default or event of default or
any event, fact, condition or circumstance, which, with the giving of notice or
passage of time or both, would constitute or result in a default or event of
default on the part of any Borrower in connection with the HealthTrans
Agreement. No amendment or modification has been made to the HealthTrans
Agreement which has not been provided to Lender.

19



--------------------------------------------------------------------------------



 



          (c) No Borrower is in default in the performance, observance or
fulfillment of any obligation, covenant or condition contained in the Wellpoint
Agreement, nor is there any event, fact, condition or circumstance which, with
notice or passage of time or both, would constitute or result in a conflict,
breach, default or event of default under any of the foregoing which, if not
remedied within any applicable grace or cure period could reasonably be expected
to have a Material Adverse Effect on the Wellpoint Agreement. There does not
exist any default or event of default or any event, fact, condition or
circumstance, which, with the giving of notice or passage of time or both, would
constitute or result in a default or event of default on the part of any
Borrower in connection with the Wellpoint Agreement. No amendment or
modification has been made to the Wellpoint Agreement which has not been
provided to Lender.
          (d) No Borrower is in default in the performance, observance or
fulfillment of any obligation, covenant or condition contained in any Employment
Agreement, nor is there any event, fact, condition or circumstance which, with
notice or passage of time or both, would constitute or result in a conflict,
breach, default or event of default under any of the foregoing which, if not
remedied within any applicable grace or cure period could reasonably be expected
to have a Material Adverse Effect on any Employment Agreement. No amendment or
modification has been made to any Employment Agreement which has not been
provided to Lender. No Employment Agreement has been terminated or, to
Borrower’s knowledge, threatened with termination.
VI. AFFIRMATIVE COVENANTS
          Each Borrower, jointly and severally, covenants and agrees that, until
full performance and satisfaction, and indefeasible payment in full in cash, of
all the Obligations and termination of this Agreement:
     6.1 Financial Statements, Borrowing Certificate, Financial Reports and
Other Information
          (a) Financial Reports. In addition to providing the Borrowing
Certificate in accordance with Section 2.4, Borrower shall furnish to Lender
(i) as soon as available and in any event within ninety (90) calendar days after
the end of each fiscal year of Borrower (or such earlier date required by the
laws, regulations and rules of the Securities and Exchange Commission), audited
annual consolidated and consolidating financial statements of Borrower,
including the notes thereto, consisting of a consolidated and consolidating
balance sheet at the end of such completed fiscal year and the related
consolidated and consolidating statements of income, retained earnings, cash
flows and owners’ equity for such completed fiscal year, which financial
statements shall be prepared and certified without qualification by an
independent certified public accounting firm satisfactory to Lender and
accompanied by related management letters, if available, and (ii) as soon as
available and in any event within thirty (30) calendar days after the end of
each calendar month, unaudited consolidated and consolidating financial
statements of Borrower consisting of a balance sheet and statements of income,
retained earnings, cash flows and owners’ equity as of the end of the
immediately preceding calendar month. All such financial statements shall be
prepared in accordance with GAAP consistently applied with prior periods. With
each such financial statement, Borrower shall also deliver a certificate of its
chief financial officer in substantially the form of Exhibit B hereto (a
“Compliance Certificate”) stating that

20



--------------------------------------------------------------------------------



 



(A) such person has reviewed the relevant terms of the Loan Documents and the
condition of Borrower, (B) no Default or Event of Default has occurred or is
continuing, or, if any of the foregoing has occurred or is continuing,
specifying the nature and status and period of existence thereof and the steps
taken or proposed to be taken with respect thereto, and (C) Borrower is in
compliance with all financial covenants attached as Annex I hereto. Such
certificate shall be accompanied by the calculations necessary to show
compliance with the financial covenants in a form satisfactory to Lender and
shall also set forth any payments made in respect of Permitted Subordinated Debt
as permitted under any Subordination Agreement applicable thereto.
          (b) Other Materials. Borrower shall furnish to Lender as soon as
available, and in any event within ten (10) calendar days after the preparation
or issuance thereof or at such other time as set forth below: (i) copies of such
financial statements (other than those required to be delivered pursuant to
Section 6.1(a)) prepared by, for or on behalf of Borrower and any other notes,
reports and other materials related thereto, including, without limitation, any
pro forma financial statements, (ii) any reports, returns, information, notices
and other materials that Borrower shall send to its stockholders, members,
partners or other equity owners at any time, (iii) all Medicare and Medicaid
cost reports and other documents and materials filed by Borrower and any other
reports, materials or other information regarding or otherwise relating to
Medicaid or Medicare prepared by, for or on behalf of Borrower, including,
without limitation, (A) copies of licenses and permits required by any
applicable federal, state, foreign or local law, statute ordinance or regulation
or Governmental Authority for the operation of its business, (B) Medicare and
Medicaid provider numbers and agreements, (C) state surveys pertaining to any
healthcare facility operated, owned or leased by Borrower or any of its
Affiliates or Subsidiaries, and (D) participating agreements relating to medical
plans, (iv) (A) within fifteen (15) calendar days (thirty (30) calendar days in
the case of the first four (4) months following the Restatement Date) (after the
end of each calendar month for such month, a summary report of the status of all
payments, denials and appeals of all Medicare and/or Medicaid Accounts and
accounts receivable and account payable aging schedule and (B), within thirty
(30) calendar days after the end of each calendar month for such month, a sales
and collection report, including a report of sales, credits issued and
collections received, all such reports showing a reconciliation to the amounts
reported in the monthly financial statements, (v) promptly upon receipt thereof,
copies of any reports submitted to Borrower by its independent accountants in
connection with any interim audit of the books of such Person or any of its
Affiliates and copies of each management control letter provided by such
independent accountants, (vi) within fifteen (15) calendar days after the
execution thereof, a copy of any contracts with the federal government or with a
Governmental Authority in the State of New York, Vermont or Washington, and
(vii) such additional information, documents, statements, reports and other
materials as Lender may reasonably request from a credit or security perspective
or otherwise from time to time.
          (c) Notices. Borrower shall promptly, and in any event within three
(3) calendar days after Borrower or any authorized officer of Borrower obtains
knowledge thereof, notify Lender in writing of (i) any pending or threatened
litigation, suit, investigation, arbitration, dispute resolution proceeding or
administrative proceeding brought or initiated by or against Borrower or the
Joint Venture or otherwise affecting or involving or relating to Borrower or the
Joint Venture or any of their property or assets to the extent (A) the amount in
controversy exceeds $30,000, or (B) to the extent any of the foregoing seeks
injunctive or declarative relief, (ii) any Default or Event of Default, which
notice shall specify the nature and status thereof, the period of existence
thereof and what action is proposed to be taken with respect thereto, (iii) any
other development, event, fact, circumstance or condition that would reasonably
be likely to have a Material Adverse Effect, in each case describing the nature
and status thereof and the action proposed to be taken with respect thereto,
(iv) any notice received by Borrower from any payor of a claim, suit or other
action such payor has, claims or has filed against Borrower in an amount
exceeding $30,000, (v) any matter(s) affecting the value, enforceability or
collectability of any of

21



--------------------------------------------------------------------------------



 



the Collateral, including, without limitation, claims or disputes in the amount
of $30,000 or more, singly or in the aggregate, in existence at any one time,
(vi) any notice given by Borrower to any other lender of Borrower, which notice
to Lender shall be accompanied by a copy of the applicable notice given to the
other Lender, (vii) receipt of any notice or request from any Governmental
Authority or governmental payor regarding any liability or claim of liability
(other than notices received from any Governmental Authority in connection the
usual and customary processing of claims by Borrower in the ordinary course of
business), (viii) any notice given by or received by Borrower regarding any
default, noncompliance, proposed termination, waiver or consent under the MHR
Subordinated Note, the Employment Agreements, the CIGNA Strategic Agreement or
with respect to the Joint Venture, and/or (ix) any Account becoming evidenced or
secured by an Instrument or Chattel Paper.
          (d) Consents. Borrower shall obtain and deliver from time to time all
required consents, approvals and agreements from such third parties as Lender
shall determine are necessary or desirable in its sole discretion, each of which
must be satisfactory to Lender in its sole discretion, with respect to (i) the
Loan Documents and the transactions contemplated thereby, (ii) claims against
Borrower or the Collateral, and/or (iii) any agreements, consents, documents or
instruments to which Borrower is a party or by which any properties or assets of
Borrower or any of the Collateral is or are bound or subject, including, without
limitation, Landlord Waivers and Consents with respect to leases and Warehouse
Waivers and Consents with respect to warehouse, fulfillment and similar
agreements.
          (e) Operating Budget. Borrower shall furnish to Lender on or prior to
the Restatement Date and for each fiscal year of Borrower thereafter not later
than the earlier of (i) thirty (30) calendar days after the end of each fiscal
year or (ii) thirty (30) calendar days after the same is available, consolidated
and consolidating month by month projected operating budgets, annual
projections, profit and loss statements, balance sheets and cash flow reports of
and for Borrower for such upcoming fiscal year (including an income statement
for each month and a balance sheet as at the end of the last month in each
fiscal quarter), in each case prepared in accordance with GAAP consistently
applied with prior periods.
          (f) Non-Compliance Fee. To the extent any of the foregoing items in
this Section 6.1 are not delivered to Lender on a timely basis, Borrower shall
be obligated to Lender for a daily fee equal to the greater of (i) $500, or
(ii) five one-hundredths of one percent (0.05%) of the then current outstanding
principal balance of the Obligations, for each day until such item is delivered
to Lender, whether or not a Default or Event of Default occurs or is declared,
provided that nothing shall prevent Lender from considering any failure to
comply with the terms of this Section 6.1 to be a Default or an Event of
Default.
     6.2 Payment of Obligations
          Borrower shall make full and timely indefeasible payment in cash of
the principal of and interest on the Loans, Advances and all other Obligations.
     6.3 Conduct of Business and Maintenance of Existence and Assets
          Borrower shall (i) conduct its business in accordance with good
business practices customary to the industry, (ii) engage principally in the
same or similar lines of business substantially as heretofore conducted,
(iii) collect its Accounts in the ordinary course of business, (iv) maintain all
of its material properties, assets and equipment used or useful in its business
in good repair, working order and condition (normal wear and tear excepted and
except as may be disposed of in the ordinary course of business and in
accordance with the terms of the Loan Documents and otherwise as determined by

22



--------------------------------------------------------------------------------



 



Borrower using commercially reasonable business judgment), (v) from time to time
to make all necessary or desirable repairs, renewals and replacements thereof,
as determined by Borrower using commercially reasonable business judgment,
(vi) maintain and keep in full force and effect its existence and all material
Permits and qualifications to do business and good standing in each jurisdiction
in which the ownership or lease of property or the nature of its business makes
such Permits or qualification necessary and in which failure to maintain such
Permits or qualification could reasonably be expected to have a Material Adverse
Effect; and (vii) remain in good standing and maintain operations in all
jurisdictions in which currently located, except where the failure to maintain
such good standing could not reasonably be expected to have a Material Adverse
Effect.
     6.4 Compliance with Legal and Other Obligations
          Borrower shall (and shall cause the Joint Venture to) (i) comply in
all material respects with all laws, statutes, rules, regulations, ordinances
and tariffs of all Governmental Authorities applicable to it or its business,
assets or operations, including applicable requirements of the Standards for
Privacy of Individually Identifiable Health Information which were promulgated
pursuant to HIPAA; (ii) pay all taxes, assessments, fees, governmental charges,
claims for labor, supplies, rent and all other obligations or liabilities of any
kind, except liabilities being contested in good faith and against which
adequate reserves have been established in accordance with GAAP, (iii) perform
in accordance with its terms each contract, agreement or other arrangement to
which it is a party or by which it or any of the Collateral is bound, except
where the failure to comply, pay or perform would not reasonably be expected to
have a Material Adverse Effect, (iv) maintain and comply with all material
Permits necessary to conduct its business and comply with any new or additional
requirements that may be imposed on it or its business, except, solely with
respect to the Joint Venture, where the failure of the Joint Venture to comply
with the foregoing would not reasonably be expected to have a Material Adverse
Effect, and (v) properly file all Medicaid/Medicare cost reports.
     6.5 Insurance
          Borrower shall (i) keep all of its insurable properties and assets
(including without limitation Inventory that is in transit (whether by vessel,
air or land) adequately insured in all material respects against losses, damages
and hazards as are customarily insured against by businesses engaging in similar
activities or owning similar assets or properties and at least the minimum
amount required by applicable law (and with respect to Inventory that is in
transit, maintain insurance covering the same for its full replacement cost
under all risk marine insurance policies endorsed to cover all risks required by
Lender and with such amounts of coverage and deductibles as Lender determines,
in its Permitted Discretion (but taking into account insurance practices of
businesses engaging in substantially the same activities as Borrower), issued by
such insurance carriers as are acceptable to Lender), including, without
limitation, medical malpractice and professional liability insurance, as
applicable; and maintain general public liability insurance at all times against
liability on account of damage to persons and property having such limits,
deductibles, exclusions and co-insurance and other provisions as are customary
for a business engaged in activities similar to those of Borrower; and
(ii) maintain insurance under all applicable workers’ compensation laws; all of
the foregoing insurance policies to (A) be reasonably satisfactory in form and
substance to Lender, (B) name Lender as loss payee and additional insured
thereunder, and (C) expressly provide that they cannot be altered, amended,
modified or canceled without thirty (30) days prior written notice to Lender and
that they inure to the benefit of Lender notwithstanding any action or omission
or negligence of or by Borrower or any insured thereunder.

23



--------------------------------------------------------------------------------



 



     6.6 True Books
          Borrower shall (and shall cause the Joint Venture to) (i) keep true,
complete and accurate books of record and account in accordance with
commercially reasonable business practices in which true and correct entries are
made of all of its and their dealings and transactions in all material respects;
and (ii) set up and maintain on its books such reserves as may be required by
GAAP with respect to doubtful accounts and all taxes, assessments, charges,
levies and claims and with respect to its business, and include such reserves in
its quarterly as well as year end financial statements.
     6.7 Inspection; Periodic Audits
          Borrower shall permit the representatives of Lender, at the expense of
Borrower, from time to time during normal business hours upon reasonable notice,
to (i) visit and inspect any of its offices or properties or any other place
where Collateral is located to inspect the Collateral and/or to examine or audit
all of its books of account, records, reports and other papers (but not more
often than four (4) times per year so long as no Default or Event of Default
exists), (ii) make copies and extracts therefrom, and (iii) discuss its
business, operations, prospects, properties, assets, liabilities, condition
and/or Accounts and Inventory with its officers and independent public
accountants (and by this provision such officers and accountants are authorized
to discuss the foregoing).
     6.8 Further Assurances; Post Closing
          At Borrower’s cost and expense, Borrower shall (i) take such further
actions, obtain such consents and approvals and duly execute and deliver such
further agreements, assignments, instructions or documents as Lender may request
with respect to the purposes, terms and conditions of the Loan Documents and the
consummation of the transactions contemplated thereby, and (ii) without limiting
and notwithstanding any other provision of any Loan Document, execute and
deliver, or cause to be executed and delivered, such agreements and documents,
and take or cause to be taken such actions, and otherwise perform, observe and
comply with such obligations, as are set forth on Schedule 6.8.
     6.9 Payment of Indebtedness
          Except as otherwise prescribed in the Loan Documents, Borrower shall
pay, discharge or otherwise satisfy at or before maturity (subject to applicable
grace periods and, in the case of trade payables, to ordinary course payment
practices) all of its material obligations and liabilities, except when the
amount or validity thereof is being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained by Borrower in accordance with GAAP to the
satisfaction of Lender in its sole discretion.
     6.10 Lien Searches
          If Liens other than Permitted Liens exist, Borrower immediately shall
take, execute and deliver all actions, documents and instruments necessary to
release and terminate such Liens.
     6.11 Use of Proceeds
          Borrower shall use the proceeds from the Revolving Facility only for
the purposes set forth in the first “WHEREAS” clause of this Agreement.

24



--------------------------------------------------------------------------------



 



     6.12 Collateral Documents; Security Interest in Collateral
          Borrower shall (i) execute, obtain, deliver, file, register and/or
record any and all financing statements, continuation statements, stock powers,
instruments and other documents, or cause the execution, filing, registration,
recording or delivery of any and all of the foregoing, that are necessary or
required under law or otherwise or reasonably requested by Lender to be
executed, filed, registered, obtained, delivered or recorded to create,
maintain, perfect, preserve, validate or otherwise protect the pledge of the
Collateral to Lender and Lender’s perfected first priority Lien on the
Collateral (and Borrower irrevocably grants Lender the right, at Lender’s
option, to file any or all of the foregoing), (ii) within two business days of
learning thereof, report to Lender any reclamation, return or repossession of
goods in excess of $10,000 (individually or in the aggregate), and (iii) defend
the Collateral and Lender’s perfected first priority Lien thereon against all
claims and demands of all Persons at any time claiming the same or any interest
therein adverse to Lender, and pay all reasonable costs and expenses (including,
without limitation, reasonable in-house documentation and diligence fees and
legal expenses and reasonable attorneys’ fees and expenses) in connection with
such defense, which may at Lender’s discretion be added to the Obligations.
     6.13 Right of First Refusal
          If at any time any Borrower or Guarantor (each, a “Credit Party”) or
any of their respective Subsidiaries or Affiliates receives from a third party
an offer, term sheet or commitment or makes a proposal accepted by any Person
(each, an “Offer”) which provides for any type of financing (other than an
offering of common stock or other equity securities which do not contain or
enjoy any debt or debt-like rights or features, which are not convertible or
exchangeable into debt or debt-like instruments or which may otherwise be
characterized, whether for accounting, income tax or any other purposes, as
debt) to or for a Credit Party or any of its Affiliates, such Credit Party, on
behalf of itself or such Affiliate, shall immediately notify such third party
making the offer of Lender’s rights under this Section 6.13, and further shall
immediately notify Lender of the Offer in writing (including all material terms
of the Offer). Lender shall have thirty (30) calendar days after Receipt of such
notice (the “Option Period”) to agree to provide similar financing in the place
of such Person upon substantially the same terms and conditions (or terms more
favorable to such Credit Party or Affiliate) as set forth in the Offer. Lender
shall notify Credit Party or Affiliate in writing of Lender’s acceptance of the
Offer pursuant hereto (the “Acceptance Notice”), in which case Credit Party
shall obtain, or shall cause Affiliate to obtain, such financing from Lender and
shall not accept the Offer from such other Person. If no Acceptance Notice has
been Received from Lender within the Option Period, Credit Party or Affiliate
may consummate the Offer with the other Person on the terms and conditions set
forth in the Offer (the “Transaction”); provided, however, that none of
foregoing or any failure by Lender to issue an Acceptance Notice shall be
construed as a waiver of any of the terms, covenants or conditions of any of the
Loan Documents. If the Transaction is not consummated on the terms set forth in
the Offer or with the Person providing the Offer or during the ninety
(90) calendar day period following the expiration of the Option Period, Credit
Party shall not be permitted, and shall not permit its Affiliate, to consummate
the Transaction without again complying with this Section 6.13. The provisions
of this Section 6.13 shall survive the payment in full of the Obligations and
termination of this Agreement for a period of six months. For purposes of this
Section 6.13, “Lender” shall include CapitalSource Finance LLC and any of its
parents, subsidiaries or Affiliates. The provisions of this Section 6.13 shall
not apply to any Offer to an Affiliate of any Borrower or Guarantor (or any of
their respective Subsidiaries or Affiliates (other than the Affiliate receiving
the Offer)) if such financing is intended to be used solely for a business
conducted by or to be conducted by such Affiliate which is unrelated to the
business of any such Borrower or Guarantor (or any such respective Subsidiaries
or Affiliates) as such business exists from time to time or may result from any
acquisition, merger or similar transaction how so ever structured which is the
subject of the Offer.

25



--------------------------------------------------------------------------------



 



     6.14 Taxes and Other Charges
          (a) All payments and reimbursements to Lender made under any Loan
Document shall be free and clear of and without deduction for all taxes, levies,
imposts, deductions, assessments, charges or withholdings, and all liabilities
with respect thereto of any nature whatsoever, excluding taxes to the extent
imposed on Lender’s net income or franchise. If Borrower shall be required by
law to deduct any such amounts from or in respect of any sum payable under any
Loan Document to Lender, then the sum payable to Lender shall be increased as
may be necessary so that, after making all required deductions, Lender receives
an amount equal to the sum it would have received had no such deductions been
made. Notwithstanding any other provision of any Loan Document, if at any time
after the Restatement Date (i) any change in any existing law, regulation,
treaty or directive or in the interpretation or application thereof, (ii) any
new law, regulation, treaty or directive enacted or any interpretation or
application thereof, or (iii) compliance by Lender with any request or directive
(whether or not having the force of law) from any Governmental Authority:
(A) subjects Lender to any tax, levy, impost, deduction, assessment, charge or
withholding of any kind whatsoever with respect to any Loan Document, or changes
the basis of taxation of payments to Lender of any amount payable thereunder
(except for net income taxes, or franchise taxes imposed in lieu of net income
taxes, imposed generally by federal, state or local taxing authorities with
respect to interest or commitment fees or other fees payable hereunder or
changes in the rate of tax on the overall net income of Lender), or (B) imposes
on Lender any other condition or increased cost in connection with the
transactions contemplated thereby or participations therein; and the result of
any of the foregoing is to increase the cost to Lender of making or continuing
any Loan hereunder or to reduce any amount receivable hereunder, then, in any
such case, Borrower shall promptly pay to Lender any additional amounts
necessary to compensate Lender, on an after-tax basis, for such additional cost
or reduced amount as determined by Lender. If Lender becomes entitled to claim
any additional amounts pursuant to this Section 6.14 it shall promptly (but in
any event within ninety (90) days of becoming aware thereof) notify Borrower of
the event by reason of which Lender has become so entitled and a detailed
calculation thereof, and each such notice of additional amounts payable pursuant
to this Section 6.14 submitted by Lender to Borrower shall, absent manifest
error, be final, conclusive and binding for all purposes.
          (b) Borrower shall promptly, and in any event within five (5) Business
Days after Borrower or any authorized officer of Borrower obtains knowledge
thereof, notify Lender in writing of any oral or written communication from the
Internal Revenue Service or otherwise with respect to any (i) tax
investigations, relating to the Borrower directly, or relating to any
consolidated tax return which was filed on behalf of Borrower, (ii) notices of
tax assessment or possible tax assessment, (iii) years that are designated open
pending tax examination or audit, and (iv) information that could give rise to
an IRS tax liability or assessment.
     6.15 Payroll Taxes
          Without limiting or being limited by any other provision of any Loan
Document, Borrower at all times shall retain and use a Person acceptable to
Lender to process, manage and pay its payroll taxes and shall cause to be
delivered to Lender within ten (10) calendar days after the end of each calendar
month a report of its payroll taxes for the immediately preceding calendar month
and evidence of payment thereof. Lender acknowledges that Paychex is an
acceptable company engaged by Borrower to process, manage and pay its payroll
taxes as of the Restatement Date. Borrower acknowledges that in

26



--------------------------------------------------------------------------------



 



the event Borrower wishes to remove Paychex as the company engaged to process,
manage and pay its payroll taxes, it will not do so until such time that Lender
has consented in writing to such change, which consent will not be unreasonably
withheld.
     6.16 Inventory Covenants
          With respect to the Inventory, Borrower: (a) shall at all times
maintain inventory records reasonably satisfactory to Lender, keeping correct
and accurate records itemizing and describing the kind, type, quality and
quantity of Inventory, Borrower’s cost therefore and daily withdrawals therefrom
and additions thereto; (b) shall not remove any Inventory from the locations set
forth or permitted herein, without the prior written consent of Lender, which
consent shall not be unreasonably denied or delayed, except for sales of
Inventory in the ordinary course of Borrower’s business and except to move
Inventory directly from one location set forth or permitted herein to another
such location; (c) shall produce, use, store, ship and maintain the Inventory
with all reasonable care and caution and in accordance with applicable standards
of any insurance and in conformity with applicable laws (including the
requirements of the Federal Fair Labor Standards Act of 1938, as amended and all
rules, regulations and orders related thereto); (d) assumes all responsibility
and liability arising from or relating to the production, use, sale or other
disposition of the Inventory; (e) shall not sell Inventory to any customer on
approval, or any other basis which entitles the customer to return or may
obligate Borrower to repurchase such Inventory except as set forth on
Schedule 5.20; (f) shall keep the Inventory in good and marketable condition;
and (g) shall not, without prior written notice to Lender, acquire or accept any
Inventory on consignment or approval except as set forth on Schedule 5.20.
VII. NEGATIVE COVENANTS
          Each Borrower, jointly and severally, covenants and agrees that, until
full performance and satisfaction, and indefeasible payment in full in cash, of
all of the Obligations and termination of this Agreement:
     7.1 Financial Covenants
          Borrower shall not violate the financial covenants set forth on Annex
I to this Agreement, which is incorporated herein and made a part hereof.
     7.2 Permitted Indebtedness
          Borrower shall not create, incur, assume or suffer to exist any
Indebtedness, except the following (collectively, “Permitted Indebtedness”):
(i) Indebtedness under the Loan Documents, (ii) any Indebtedness set forth on
Schedule 7.2, (iii) Capitalized Lease Obligations incurred after April 30, 2004
and Indebtedness incurred pursuant to purchase money Liens permitted by
Section 7.3(v), provided that the aggregate amount of such Capitalized Lease
Obligations and purchase money indebtedness outstanding at any time shall not
exceed $75,000, (iv) Indebtedness in connection with advances made by a
stockholder in order to cure any default of the financial covenants set forth on
Annex I; provided, however, that such Indebtedness shall be on an unsecured
basis, subordinated in right of repayment and remedies to all of the Obligations
and to all of Lender’s rights pursuant to a subordination agreement in form and
substance satisfactory to Lender; (v) accounts payable to trade creditors and
current operating expenses (other than for borrowed money) which are not aged
more than 120 calendar days from the billing date or more than 30 days from the
due date, in each case incurred in the ordinary

27



--------------------------------------------------------------------------------



 



course of business and paid within such time period, unless the same are being
contested in good faith and by appropriate and lawful proceedings and such
reserves, if any, with respect thereto as are required by GAAP and deemed
adequate by Borrower’s independent accountants shall have been reserved;
(vi) borrowings incurred in the ordinary course of business and not exceeding
$10,000 individually or in the aggregate outstanding at any one time, provided,
however, that such Indebtedness shall be on an unsecured basis, subordinated in
right of repayment and remedies to all of the Obligations and to all of Lender’s
rights pursuant to a subordination agreement in form and substance satisfactory
to Lender; and (vii) Permitted Subordinated Debt. Borrower shall not make
prepayments on any existing or future Indebtedness in excess of $10,000 to any
Person other than to Lender or to the extent specifically permitted by this
Agreement or any subsequent agreement between Borrower and Lender.
     7.3 Permitted Liens
          Borrower shall not create, incur, assume or suffer to exist any Lien
upon, in or against, or pledge of, any of the Collateral, any of its membership
interests in the Joint Venture (including any rights to receive profits or
distributions) or any of its properties or assets or any of its authorized but
unissued or treasury shares, securities or other equity or ownership or
partnership interests, whether now owned or hereafter acquired, except the
following (collectively, “Permitted Liens”): (i) Liens under the Loan Documents
or otherwise arising in favor of Lender, (ii) Liens imposed by law for taxes
(other than payroll taxes), assessments or charges of any Governmental Authority
for claims not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained by such Person in accordance with GAAP to the
satisfaction of Lender in its sole discretion, (iii) (A) statutory Liens of
landlords (provided that any such landlord has executed a Landlord Waiver and
Consent in form and substance satisfactory to Lender) and of carriers,
warehousemen (provided that any such warehousemen have executed a Warehouse
Waiver and Consent in form and substance satisfactory to Lender), mechanics,
materialmen, and (B) other Liens imposed by law or that arise by operation of
law in the ordinary course of business from the date of creation thereof, in
each case only for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained by such Person in accordance
with GAAP to the satisfaction of Lender in its sole discretion, (iv) Liens
(A) incurred or deposits made in the ordinary course of business (including,
without limitation, surety bonds and appeal bonds) in connection with workers’
compensation, unemployment insurance and other types of social security benefits
or to secure the performance of tenders, bids, leases, contracts (other than for
the repayment of Indebtedness), statutory obligations and other similar
obligations, or (B) arising as a result of progress payments under government
contracts, (v) purchase money Liens (A) securing Indebtedness permitted under
Section 7.2(iii), or (B) in connection with the purchase by such Person of
equipment in the normal course of business, provided that such payables shall
not exceed any limits on Indebtedness provided for herein and shall otherwise be
Permitted Indebtedness hereunder, (vi) Liens securing the MHR Subordinated Debt,
(vii) Liens consisting of pledges of Borrower’s membership interests in the
Joint Venture solely to lenders to the Joint Venture as long as (a) the terms
and conditions of any documents, agreements and other instruments relating to
such financing do not violate this Agreement or any of the other Loan Documents
and (b) such financing is non-recourse to Borrower, any Guarantor and any of
their properties and assets (other than such membership interests) and
(viii) Liens disclosed on Schedule 7.3; provided, that the Lien in favor of
Gilbraltar Bank, FSB shall not extend to any additional collateral or secure any
Indebtedness in excess of $300,000.

28



--------------------------------------------------------------------------------



 



     7.4 Investments; New Facilities or Collateral; Subsidiaries
          Borrower, directly or indirectly, shall not (i) purchase, own, hold,
invest in or otherwise acquire obligations or stock or securities of, or any
other interest in, or all or substantially all of the assets of, any Person or
any joint venture (other than the Joint Venture in accordance with the terms and
conditions of the Joint Venture Consent), or (ii) make or permit to exist any
loans, advances or guarantees to or for the benefit of any Person or assume,
guarantee, endorse, contingently agree to purchase or otherwise become liable
for or upon or incur any obligation of the Joint Venture or any other Person
(other than those created by the Loan Documents and Permitted Indebtedness and
other than (A) trade credit extended in the ordinary course of business, (B)
advances for business travel and similar temporary advances made in the ordinary
course of business to officers, directors and employees, and (C) the endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of business). Borrower, directly or indirectly, shall not
purchase, own, operate, hold, invest in or otherwise acquire any facility,
property or assets or allow the warehousing, location or storage of any
Collateral other than at the locations set forth on Schedule 5.18B unless
Borrower shall provide to Lender at least thirty (30) Business Days prior
written notice. Borrower shall have no Subsidiaries other than those
Subsidiaries, if any, existing on the Restatement Date and set forth in
Schedule 5.3.
     7.5 Dividends; Redemptions
          Borrower shall not (i) declare, pay or make any dividend or
Distribution on any shares of capital stock or other securities or interests
(other than dividends or Distributions payable in its stock, or split-ups or
reclassifications of its stock), (ii) apply any of its funds, property or assets
to the acquisition, redemption or other retirement of any capital stock or other
securities or interests or of any options to purchase or acquire any of the
foregoing (provided, however, that Borrower may redeem its capital stock from
terminated employees (other than the Employees except to the extent permitted
under the Employee Subordination Agreements) pursuant to, but only to the extent
required under, the terms of the related employment agreements as long as no
Default or Event of Default has occurred and is continuing or would be caused by
or result from the payment thereof and as long as the aggregate amount of
payments made to such terminating employees in any fiscal year does not exceed
$50,000), (iii) otherwise make any payments or Distributions to any stockholder,
member, partner or other equity owner in such Person’s capacity as such, or (iv)
make any payment of any Management or Service Fee; provided, however, Borrower
may (A) make payments in the ordinary course of business in accordance with the
terms of the Employment Agreements to the extent that such payments are not
otherwise prohibited under the terms of the Employee Subordination Agreements,
(B) payments of Tax Distributions as long as no Event of Default has occurred
and is continuing or would result therefrom and (C) payments for redemptions or
puts as contemplated by Section 5 of the MHR Subordinated Note to the extent
that such payments are not otherwise prohibited under the terms of the MHR
Subordination Agreement and, if such redemption occurs under (a) Section 5(a),
either the Lender has consented to Borrower’s incurrence of the Indebtedness
necessary to consummate the Contravening Transaction under Section 7.1 of this
Agreement (which consent shall be deemed to be a consent to such redemption
under this Section 7.5) or the Obligations are being simultaneously paid in full
in cash, (b) Section 5(b) or 5(c) of the MHR Subordinated Note, either the
Lender has consented thereto or the Obligations are being simultaneously paid in
full in cash, or (c) Section 5(d) of the MHR Subordinated Note, such redemption
is made only in strict accordance with such Section 5(d), as in effect on
February 28, 2005 and without amendment or modification and the proceeds (net of
fees, expenses, commissions and other amounts required to be paid from such
proceeds) to Borrower from the exercise of warrants contemplated and described
in such Section 5(d) are at least four (4) times the proceeds utilized by
Borrower to effect such redemption; provided, further, that Borrower shall not
make or suffer to exist any such payment described in (i) through (iii) above if
a Default of Event of Default has occurred and is continuing or would result
therefrom.

29



--------------------------------------------------------------------------------



 



     7.6 Transactions with Affiliates
          Borrower shall not enter into or consummate any transaction of any
kind with (i) any of its Affiliates, (ii) any Guarantor or any of their
respective Affiliates or (iii) the Joint Venture other than: (a) salary, bonus,
severance, employee stock option and other compensation and employment
arrangements with directors or officers in the ordinary course of business,
provided, that no payment of any bonus or severance shall be permitted if a
Default or Event of Default has occurred and remains in effect or would be
caused by or result from such payment and provided further that, regardless of
whether a Default or Event of Default shall have occurred and remain in effect
or would be caused by or result from such payment, no payment of any severance
shall be made, individually or in the aggregate, in excess of $250,000 in any
twelve (12) month period, (b) Distributions and dividends permitted pursuant to
Section 7.5, (c) transactions with Lender or any Affiliate of Lender,
(d) payments permitted under and pursuant to written agreements entered into by
and between Borrower and one or more of its Affiliates that both (A) reflect and
constitute transactions on overall terms at least as favorable to Borrower as
would be the case in an arm’s-length transaction between unrelated parties of
equal bargaining power, and (B) are subject to such terms and conditions as
determined by Lender in its sole discretion; provided, that notwithstanding the
foregoing clauses (A) and (B) above Borrower shall not (Y) enter into or
consummate any transaction or agreement pursuant to which it becomes a party to
any mortgage, note, indenture or guarantee evidencing any Indebtedness of any of
its Affiliates or otherwise to become responsible or liable, as a guarantor,
surety or otherwise, pursuant to agreement for any Indebtedness of any such
Affiliate, or (Z) make any payment to any of its Affiliates in excess of $10,000
without the prior written consent of Lender (e) transactions with the Joint
Venture in accordance with the terms and conditions of the Joint Venture Consent
and (f) notwithstanding subsection (a) above, payments of salary, bonus,
severance and deferred compensation under the Gregg Separation Agreement;
provided however that payments in respect of “Put Right(s)” under the Gregg
Separation Agreement shall continue to be governed by the Employee Subordination
Agreement.
     7.7 Charter Documents; Fiscal Year; Name; Jurisdiction of Organization;
Dissolution; Use of Proceeds
          Borrower shall not (i) amend, modify, restate or change its
certificate of incorporation or formation or bylaws or similar charter documents
in a manner that would be adverse to Lender, (ii) change its fiscal year unless
Borrower demonstrates to Lender’s satisfaction compliance with the covenants
contained herein for both the fiscal year in effect prior to any change and the
new fiscal year period by delivery to Lender of appropriate interim and annual
pro forma, historical and current compliance certificates for such periods and
such other information as Lender may reasonably request, (iii) without at least
20 days prior written notice to Lender, change its name or change its
jurisdiction of organization; (iv) amend, alter or suspend or terminate or make
provisional in any material way, any Permit without the prior written consent of
Lender, which consent shall not be unreasonably withheld, (v) wind up, liquidate
or dissolve (voluntarily or involuntarily) or commence or suffer any proceedings
seeking or that would result in any of the foregoing, or (vi) use any proceeds
of any Advance for “purchasing” or “carrying” “margin stock” as defined in
Regulations U, T or X of the Board of Governors of the Federal Reserve System.
     7.8 Truth of Statements
          Borrower shall not furnish to Lender any certificate or other document
that contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.

30



--------------------------------------------------------------------------------



 



     7.9 IRS Form 8821
          Borrower shall not alter, amend, restate, or otherwise modify, or
withdraw, terminate or re-file the IRS Form 8821 required to be filed pursuant
to the Conditions Precedent in Section 4.1 hereof.
     7.10 Transfer of Assets
          Notwithstanding any other provision of this Agreement or any other
Loan Document, Borrower shall not sell, lease, transfer, assign or otherwise
dispose of any interest in any properties or assets (other than obsolete
equipment or excess equipment no longer needed in the conduct of the business in
the ordinary course of business and sales of Inventory in the ordinary course of
business), or agree to do any of the foregoing at any future time, except that:
          (a) Borrower may lease (as lessee) real or personal property or
surrender all or a portion of a lease of the same, in each case in the ordinary
course of business (so long as such lease does not create or result in and is
not otherwise a Capitalized Lease Obligation prohibited under this Agreement),
provided that a Landlord Waiver and Consent and such other consents as are
required by Lender are signed and delivered to Lender with respect to any lease
of real or other property, as applicable, if such real or other property serves
as corporate headquarters or a billing office, if any books or records, Accounts
or other properties relating to Accounts are located thereat or if other assets
in excess of $10,000 are maintained at such property;
          (b) Borrower may arrange for the warehousing, fulfillment or storage
of Inventory at locations not owned or leased by Borrower, in each case in the
ordinary course of business, provided that a Warehouse Waiver and Consent and
such other consents as are required by Lender are signed and delivered to Lender
with respect to any such location;
          (c) Borrower may license or sublicense Intellectual Property or
customer lists from third parties in the ordinary course of business, provided,
that such licenses or sublicenses shall not interfere with the business or other
operations of Borrower and that Borrower’s rights, title and/or interest in or
to such Intellectual Property and customer lists and interests therein are
pledged to Lender as further security for the Obligations and included as part
of the Collateral if permitted in accordance with its terms; and
          (d) Borrower may consummate such other sales or dispositions of
property or assets (including any sale or transfer or disposition of all or any
part of its assets and thereupon and within one year thereafter rent or lease
the assets so sold or transferred) only to the extent prior written notice has
been given to Lender and to the extent Lender has given its prior written
consent thereto, subject in each case to such conditions as may be set forth in
such consent.
          (e) Borrower may sell its interests in the Joint Venture (i) to the
other joint venturer in accordance with the terms and conditions of the Joint
Venture’s limited liability company operating agreement as long as Borrower
provides at least fifteen (15) days prior notice to Lender or (ii) to any other
Person in an arms length transaction at fair market value as long as Borrower
provides at least thirty (30) days prior notice to Lender.

31



--------------------------------------------------------------------------------



 



     7.11 Payment on Permitted Subordinated Debt
          Except as permitted by the Subordination Agreement relating to such
Permitted Subordinated Debt, Borrower shall not (i) make any prepayment of any
part or all of any Permitted Subordinated Debt, (ii) repurchase, redeem or
retire any instrument evidencing any such Permitted Subordinated Debt prior to
maturity, or (iii) enter into any agreement (oral or written) which could in any
way be construed to amend, modify, alter or terminate any one or more
instruments or agreements evidencing or relating to any Permitted Subordinated
Debt in a manner adverse to Lender, as determined by Lender in its sole
discretion.
     7.12 HealthTrans Agreement and Wellpoint Agreement
          Borrower shall not amend, modify, supplement or cancel, or waive any
other party’s compliance with, any material provision of the HealthTrans
Agreement or the Wellpoint Agreement in a manner which is materially adverse to
the rights and benefits of the Lender under this Agreement or under the Loan
Documents or which is reasonably expected to have a Material Adverse Effect.
VIII. EVENTS OF DEFAULT
          The occurrence of any one or more of the following shall constitute an
“Event of Default:”
          (a) Borrower shall fail to pay any amount on the Obligations or
provided for in any Loan Document when due (whether on any payment date, at
maturity, by reason of acceleration, by notice of intention to prepay, by
required prepayment or otherwise);
          (b) any representation, statement or warranty made or deemed made by
Borrower or any Guarantor in any Loan Document or in any other certificate,
document, report or opinion delivered in conjunction with any Loan Document to
which it is a party, shall not be true and correct in all material respects or
shall have been false or misleading in any material respect on the date when
made or deemed to have been made (except to the extent already qualified by
materiality, in which case it shall be true and correct in all respects and
shall not be false or misleading in any respect);
          (c) Borrower or any Guarantor or other party thereto other than Lender
shall be in violation, breach or default of, or shall fail to perform, observe
or comply with any covenant, obligation or agreement set forth in, any Loan
Document and such violation, breach, default or failure shall not be cured
within the applicable period set forth in the applicable Loan Document; provided
that, with respect to the affirmative covenants set forth in Article VI (other
than Sections 6.1(c), 6.2, 6.3(i), (ii) and (iii), 6.5, 6.8, 6.9 and 6.11 for
which there shall be no cure period), there shall be a fifteen (15) calendar day
cure period commencing from the earlier of (i) Receipt by such Person of written
notice of such breach, default, violation or failure, and (ii) the time at which
such Person or any authorized officer thereof knew or became aware, or should
have known or been aware, of such failure, violation, breach or default, but no
Advances will be made during the cure period;
          (d) (i) any of the Loan Documents ceases to be in full force and
effect, or (ii) any Lien created thereunder ceases to constitute a valid
perfected first priority Lien on the Collateral in accordance with the terms
thereof (other than as a result of the action or inaction of Lender), or Lender
ceases to have a valid perfected first priority security interest in any of the
Collateral or any securities pledged to Lender pursuant to the Security
Documents;

32



--------------------------------------------------------------------------------



 



          (e) one or more tax assessments, judgments or decrees is rendered
against any Borrower or Guarantor in an amount in excess of $10,000 individually
or $50,000 in the aggregate, which is/are not satisfied, stayed, vacated or
discharged of record within thirty (30) calendar days of being rendered but no
Advances will be made before the judgment is stayed, vacated or discharged;
          (f) (i) any default occurs, which is not cured or waived, (x) in the
payment of any amount with respect to any Indebtedness for borrowed money (other
than the Obligations) of any Borrower or Guarantor in excess of $10,000, (y) in
the performance, observance or fulfillment of any provision contained in any
agreement, contract, document or instrument to which any Borrower or Guarantor
is a party or to which any of their properties or assets are subject or bound
under or pursuant to which any Indebtedness was issued, created, assumed,
guaranteed or secured and such default continues for more than any applicable
grace period or permits the holder of any Indebtedness to accelerate the
maturity thereof, or (z) in the performance, observance or fulfillment of any
provision contained in any agreement, contract, document or instrument between
any Borrower or Guarantor and Lender or any Affiliate of Lender (other than the
Loan Documents), or (ii) any Indebtedness of any Borrower or any Guarantor is
declared to be due and payable or is required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof, or any
obligation of such Person for the payment of Indebtedness (other than the
Obligations) is not paid when due or within any applicable grace period, or any
such obligation becomes or is declared to be due and payable before the
expressed maturity thereof, or there occurs an event which, with the giving of
notice or lapse of time, or both, would cause any such obligation to become, or
allow any such obligation to be declared to be, due and payable;
          (g) any Borrower or Guarantor shall (i) be unable to pay its debts
generally as they become due, (ii) have total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) that exceed its assets, at
a Fair Valuation, (iii) have an unreasonably small capital base with which to
engage in its anticipated business, (iv) file a petition under any insolvency
statute, (v) make a general assignment for the benefit of its creditors,
(vi) commence a proceeding for the appointment of a receiver, trustee,
liquidator or conservator of itself or of the whole or any substantial part of
its property, or (vii) file a petition seeking reorganization or liquidation or
similar relief under any Debtor Relief Law or any other applicable law or
statute;
          (h) a court of competent jurisdiction shall (A) enter an order,
judgment or decree appointing a custodian, receiver, trustee, liquidator or
conservator of any Borrower or Guarantor or the whole or any substantial part of
any such Person’s properties, which shall continue unstayed and in effect for a
period of thirty (30) calendar days, (B) shall approve a petition filed against
any Borrower or Guarantor seeking reorganization, liquidation or similar relief
under the any Debtor Relief Law or any other applicable law or statute, which is
not dismissed within thirty (30) calendar days or, (C) under the provisions of
any Debtor Relief Law or other applicable law or statute, assume custody or
control of any Borrower or Guarantor or of the whole or any substantial part of
any such Person’s properties, which is not irrevocably relinquished within
thirty (30) calendar days, or (ii) there is commenced against any Borrower or
Guarantor any proceeding or petition seeking reorganization, liquidation or
similar relief under any Debtor Relief Law or any other applicable law or
statute and either (A) any such proceeding or petition is not unconditionally
dismissed within thirty (30) calendar days after the date of commencement, or
(B) any Borrower or Guarantor takes any action to indicate its approval of or
consent to any such proceeding or petition, but no Advances will be made before
any such order, judgment or decree described above is stayed, vacated or
discharged, any such petition described above is dismissed, or any such custody
or control described above is relinquished;

33



--------------------------------------------------------------------------------



 



          (i) (i) any Change of Control occurs or any agreement or commitment to
cause or that may result in any such Change of Control is entered into, (ii) any
Material Adverse Effect, or Material Adverse Change occurs or is reasonably
expected to occur, (iii) any Liability Event occurs or is reasonably expected to
occur, or (iv) any Borrower or Guarantor ceases a material portion of its
business operations as currently conducted;
          (j) Lender receives any indication or evidence that any Borrower or
Guarantor may have directly or indirectly been engaged in any type of activity
which, in Lender’s judgment, is likely to result in forfeiture of any property
to any Governmental Authority which shall have continued unremedied for a period
of ten (10) calendar days after written notice from Lender (but no Advances will
be made before any such activity ceases);
          (k) an Event of Default occurs under any other Loan Document;
          (l) uninsured damage to, or loss, theft or destruction of, any portion
of the Collateral occurs that exceeds $10,000 in the aggregate;
          (m) any Borrower or Guarantor or any of their respective directors or
senior officers is criminally indicted or convicted under any law that could
lead to a forfeiture of any Collateral;
          (n) the issuance of any process for levy, attachment or garnishment or
execution upon or prior to any judgment against any Borrower or Guarantor or any
of their property or assets which is/are not satisfied, stayed, vacated or
discharged of record within thirty (30) calendar days of being issued;
          (o) any Borrower or Guarantor does, or enters into or becomes a party
to any agreement or commitment to do, or cause to be done, any of the things
described in this Article VIII or otherwise prohibited by any Loan Document
(subject to any cure periods set forth therein);
          (p) any Employment Agreements shall be terminated in a manner which
requires the payment of termination benefits in accordance with Section 5(b)
thereof or any “Notice of Enforcement Action” or “Notice of Final Determination”
shall be delivered to Lender pursuant to the Employee Subordination Agreement;
          (q) any default or event of default shall occur under the MHR
Subordinated Note or any of the documents, agreements and instruments evidencing
or securing the MHR Subordinated Debt, provided such default or event of default
is not cured within any applicable cure periods under the documents, instruments
and other agreements evidencing or securing the MHR Subordinated Debt; or
          (r) Borrower or any Guarantor or other party thereto other than Lender
shall be in violation, breach or default of, or shall fail to perform, observe
or comply with any covenant, obligation or agreement set forth in, any document
governing the relations between any Borrower with any Affiliate and such
violation, breach, default or failure shall not be cured within the applicable
period set forth in that document;
then, and in any such event, notwithstanding any other provision of any Loan
Document, Lender may, without notice or demand, do any of the following:
(i) terminate its obligations to make Advances hereunder, whereupon the same
shall immediately terminate and (ii) declare all or any of the Notes, all
interest thereon and all other Obligations to be due and payable immediately
(except in the case of an Event of Default under Section 8(d), (g), (h) or
(i)(iii), in which event all of the foregoing shall automatically and without
further act by Lender be due and payable, provided that, with respect to

34



--------------------------------------------------------------------------------



 



non-material breaches or violations that constitute Events of Default under
clause (ii) of Section 8(d), there shall be a three (3) Business Day cure period
(but no Advances will be made during any such cure period) commencing from the
earlier of (A) Receipt by the applicable Person of written notice of such breach
or violation or of any event, fact or circumstance constituting or resulting in
any of the foregoing, and (B) the time at which such Person or any authorized
officer thereof knew or became aware, or should have known or been aware, of
such breach or violation and resulting Event of Default or of any event, fact or
circumstance constituting or resulting in any of the foregoing), in each case
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by Borrower.
IX. RIGHTS AND REMEDIES AFTER DEFAULT
     9.1 Rights and Remedies
          (a) In addition to the acceleration provisions set forth in
Article VIII above, upon the occurrence and continuation of an Event of Default,
Lender shall have the right to exercise any and all rights, options and remedies
provided for in the Loan Documents, under the UCC or at law or in equity,
including, without limitation, the right to (i) apply any property of any
Borrower held by Lender to reduce the Obligations, (ii) foreclose the Liens
created under the Security Documents, (iii) realize upon, take possession of
and/or sell any Collateral or securities pledged (other than Collateral
consisting of Accounts owed or owing by Medicaid/Medicare Account Debtors absent
a court order or compliance with applicable law) with or without judicial
process, (iv) exercise all rights and powers with respect to the Collateral as
any Borrower, as applicable, might exercise (other than with respect to
Collateral consisting of Accounts owed or owing by Medicaid/Medicare Account
Debtors absent a court order or compliance with applicable law), (v) collect and
send notices regarding the Collateral (other than with respect to Collateral
consisting of Accounts owed or owing by Medicaid/Medicare Account Debtors absent
a court order or compliance with applicable law), with or without judicial
process, (vi) by its own means or with judicial assistance, enter any premises
at which Collateral and/or pledged securities are located, or render any of the
foregoing unusable or dispose of the Collateral and/or pledged securities on
such premises without any liability for rent, storage, utilities, or other sums,
and no Borrower shall resist or interfere with such action, (vii) at Borrower’s
expense, require that all or any part of the Collateral be assembled and made
available to Lender at any place designated by Lender, (viii) reduce or
otherwise change the Facility Cap, (ix) relinquish or abandon any Collateral or
securities pledged or any Lien thereon and/or (x) charge all interest, fees and
other amounts provided under this Agreement on the Minimum Balance regardless of
whether Advances are made or outstanding. Notwithstanding any provision of any
Loan Document, Lender shall have the right, at any time that Borrower fails to
do so, and from time to time, without prior notice, to: (i) obtain insurance
covering any of the Collateral to the extent required hereunder or Lender to the
extent required under Landlord Waiver and Consent or Warehouse Waiver and
Consent; (ii) pay for the performance of any of Obligations; (iii) discharge
taxes or Liens on any of the Collateral that are in violation of any Loan
document unless Borrower is in good faith with due diligence by appropriate
proceedings contesting those items; and (iv) pay for the maintenance and
preservation of the Collateral, including the payment of rent, warehouse fees or
other per diem charges if required under any Landlord Waiver and Consent or
Warehouse Waiver and Consent. Such expenses and advances shall be added to the
Obligations until reimbursed to Lender and shall be secured by the Collateral,
and such payments by Lender shall not be construed as a waiver by Lender of any
Event of Default or any other rights or remedies of Lender.
          (b) Borrower agrees that notice received by it at least ten
(10) calendar days before the time of any intended public sale, or the time
after which any private sale or other disposition of Collateral is to be made,
shall be deemed to be reasonable notice of such sale or other disposition.

35



--------------------------------------------------------------------------------



 



If permitted by applicable law, any perishable Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Lender without prior notice to Borrower. At any sale or
disposition of Collateral or securities pledged, Lender may (to the extent
permitted by applicable law) purchase all or any part thereof free from any
right of redemption by any Borrower which right is hereby waived and released.
Borrower covenants and agrees not to, and not to permit or cause any of its
Subsidiaries to, interfere with or impose any obstacle to Lender’s exercise of
its rights and remedies with respect to the Collateral. Lender, in dealing with
or disposing of the Collateral or any part thereof, shall not be required to
give priority or preference to any item of Collateral or otherwise to marshal
assets or to take possession or sell any Collateral with judicial process.
     9.2 Application of Proceeds
          In addition to any other rights, options and remedies Lender has under
the Loan Documents, the UCC, at law or in equity, all dividends, interest,
rents, issues, profits, fees, revenues, income and other proceeds collected or
received from collecting, holding, managing, renting, selling, or otherwise
disposing of all or any part of the Collateral or any proceeds thereof upon
exercise of its remedies hereunder shall be applied in the following order of
priority: (i) first, to the payment of all costs and expenses of such
collection, storage, lease, holding, operation, management, sale, disposition or
delivery and of conducting Borrower’s business and of maintenance, repairs,
replacements, alterations, additions and improvements of or to the Collateral,
and to the payment of all sums which Lender may be required or may elect to pay,
if any, for taxes, assessments, insurance and other charges upon the Collateral
or any part thereof, and all other payments that Lender may be required or
authorized to make under any provision of this Agreement (including, without
limitation, in each such case, in-house documentation and diligence fees and
legal expenses, search, audit, recording, professional and filing fees and
expenses and reasonable attorneys’ fees and all expenses, liabilities and
advances made or incurred in connection therewith); (ii) second, to the payment
of all Obligations as provided herein; (iii) third, to the satisfaction of
Indebtedness secured by any subordinate security interest of record in the
Collateral if written notification of demand therefor is received before
distribution of the proceeds is completed, provided, that, if requested by
Lender, the holder of a subordinate security interest shall furnish reasonable
proof of its interest, and unless it does so, Lender need not address its
claims; and (iv) fourth, to the payment of any surplus then remaining to
Borrower, unless otherwise provided by law or directed by a court of competent
jurisdiction, provided that Borrower shall be liable for any deficiency if such
proceeds are insufficient to satisfy the Obligations or any of the other items
referred to in this section.
     9.3 Rights of Lender to Appoint Receiver
          Without limiting and in addition to any other rights, options and
remedies Lender has under the Loan Documents, the UCC, at law or in equity, upon
the occurrence and continuation of an Event of Default, Lender shall have the
right to apply for and have a receiver appointed by a court of competent
jurisdiction in any action taken by Lender to enforce its rights and remedies in
order to manage, protect and preserve the Collateral and continue the operation
of the business of Borrower and to collect all revenues and profits thereof and
apply the same to the payment of all expenses and other charges of such
receivership including the compensation of the receiver and to the payments as
aforesaid until a sale or other disposition of such Collateral shall be finally
made and consummated.

36



--------------------------------------------------------------------------------



 



     9.4 Rights and Remedies not Exclusive
          Lender shall have the right in its sole discretion to determine which
rights, Liens and/or remedies Lender may at any time pursue, relinquish,
subordinate or modify, and such determination will not in any way modify or
affect any of Lender’s rights, Liens or remedies under any Loan Document,
applicable law or equity. The enumeration of any rights and remedies in any Loan
Document is not intended to be exhaustive, and all rights and remedies of Lender
described in any Loan Document are cumulative and are not alternative to or
exclusive of any other rights or remedies which Lender otherwise may have. The
partial or complete exercise of any right or remedy shall not preclude any other
further exercise of such or any other right or remedy.
X. WAIVERS AND JUDICIAL PROCEEDINGS
     10.1 Waivers
          Except as expressly provided for herein, Borrower hereby waives
setoff, counterclaim, demand, presentment, protest, all defenses with respect to
any and all instruments and all notices and demands of any description, and the
pleading of any statute of limitations as a defense to any demand under any Loan
Document. Borrower hereby waives any and all defenses and counterclaims it may
have or could interpose in any action or procedure brought by Lender to obtain
an order of court recognizing the assignment of, or Lien of Lender in and to,
any Collateral, whether or not payable by a Medicaid/Medicare Account Debtor.
With respect to any action hereunder, Lender conclusively may rely upon, and
shall incur no liability to Borrower in acting upon, any request or other
communication that Lender reasonably believes to have been given or made by a
person authorized on Borrower’s behalf, whether or not such person is listed on
the incumbency certificate delivered pursuant to Section 4.1 hereof. In each
such case, Borrower hereby waives the right to dispute Lender’s action based
upon such request or other communication, absent manifest error.
     10.2 Delay; No Waiver of Defaults
          No course of action or dealing, renewal, release or extension of any
provision of any Loan Document, or single or partial exercise of any such
provision, or delay, failure or omission on Lender’s part in enforcing any such
provision shall affect the liability of any Borrower or Guarantor or operate as
a waiver of such provision or affect the liability of any Borrower or Guarantor
or preclude any other or further exercise of such provision. No waiver by any
party to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Loan
Document, by executing this Agreement and/or by making Advances on or after the
Restatement Date, Lender does not waive any breach of any representation or
warranty under any Loan Document, and all of Lender’s claims and rights
resulting from any such breach or misrepresentation are specifically reserved.
     10.3 Jury Waiver
          EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN DOCUMENTS
OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH
RESPECT TO THE LOAN DOCUMENTS OR THE

37



--------------------------------------------------------------------------------



 



TRANSACTIONS CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY
JURY.
     10.4 Cooperation in Discovery and Litigation
          In any litigation, arbitration or other dispute resolution proceeding
relating to any Loan Document, Borrower waives any and all defenses, objections
and counterclaims it may have or could interpose with respect to (i) any of its
directors, officers, employees or agents being deemed to be employees or
managing agents of Borrower for purposes of all applicable law or court rules
regarding the production of witnesses by notice for testimony (whether in a
deposition, at trial or otherwise), (ii) Lender’s counsel examining any such
individuals as if under cross-examination and using any discovery deposition of
any of them as if it were an evidence deposition, and/or (iii) using all
commercially reasonable efforts to produce in any such dispute resolution
proceeding, at the time and in the manner requested by Lender, all Persons,
documents (whether in tangible, electronic or other form) and/or other things
under its control and relating to the dispute.
XI. EFFECTIVE DATE AND TERMINATION
     11.1 Termination and Effective Date Thereof
          (a) Subject to Lender’s right to terminate and cease making Advances
upon or after any Event of Default, this Agreement shall continue in full force
and effect until the full performance and indefeasible payment in cash of all
Obligations, unless terminated sooner as provided in this Section 11.1. Borrower
may terminate this Agreement at any time upon not less than sixty (60) calendar
days’ prior written notice to Lender and upon full performance and indefeasible
payment in full in cash of all Obligations on or prior to such 60th calendar day
after Receipt by Lender of such written notice. All of the Obligations shall be
immediately due and payable upon any such termination on the termination date
stated in any notice of termination (the “Termination Date”); provided that,
notwithstanding any other provision of any Loan Document, the Termination Date
shall be effective no earlier than the first Business Day of the month following
the expiration of the sixty (60) calendar days’ prior written notice period.
Notwithstanding any other provision of any Loan Document, no termination of this
Agreement shall affect Lender’s rights or any of the Obligations existing as of
the effective date of such termination, and the provisions of the Loan Documents
shall continue to be fully operative until the Obligations have been fully
performed and indefeasibly paid in cash in full. The Liens granted to Lender
under the Security Documents and the financing statements filed pursuant thereto
and the rights and powers of Lender shall continue in full force and effect
notwithstanding the fact that Borrower’s borrowings hereunder may from time to
time be in a zero or credit position until all of the Obligations have been
fully performed and indefeasibly paid in full in cash.
          (b) If (i) Borrower terminates the Revolving Facility under this
Section 11.1, (ii) Borrower voluntarily or involuntarily repays the Obligations
(other than reductions to zero of the outstanding balance of the Revolving
Facility resulting from the ordinary course operation of the provisions of
Section 2.5), whether by virtue of Lender’s exercising its right of set off or
otherwise; (iii) the Obligations are accelerated by Lender (each of the events
described in (i), (ii) and (iii) above being

38



--------------------------------------------------------------------------------



 



hereinafter referred to as, a “Revolver Termination”), then at the effective
date of any such Revolver Termination, Borrower shall pay Lender (in addition to
the then outstanding principal, accrued interest and other Obligations relating
to the Revolving Facility pursuant to the terms of this Agreement and any other
Loan Document), to compensate Lender for the loss of bargain and not as a
penalty, (i) on or before April 30, 2008, an amount equal to the greater of
(x) the applicable Minimum Termination Fee, and (y) Yield Maintenance, and
(ii) after April 30, 2008 an amount equal to the Minimum Termination Fee.
     11.2 Survival
          All obligations, covenants, agreements, representations, warranties,
waivers and indemnities made by Borrower in any Loan Document shall survive the
execution and delivery of the Loan Documents, the Closing, the making of the
Advances and any termination of this Agreement until all Obligations are fully
performed and indefeasibly paid in full in cash. The obligations and provisions
of Sections 3.4, 3.5, 6.13, 10.1, 10.3, 11.1, 11.2, 12.4, 12.7 and 12.10 shall
survive termination of the Loan Documents and any payment, in full or in part,
of the Obligations.
XII. MISCELLANEOUS
     12.1 Governing Law; Jurisdiction; Service of Process; Venue
          The Loan Documents shall be governed by and construed in accordance
with the internal laws of the State of Maryland without giving effect to its
choice of law provisions. Any judicial proceeding against Borrower with respect
to the Obligations, any Loan Document or any related agreement may be brought in
any federal or state court of competent jurisdiction located in the State of
Maryland. By execution and delivery of each Loan Document to which it is a
party, Borrower (i) accepts the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any judgment rendered thereby,
(ii) waives personal service of process, (iii) agrees that service of process
upon it may be made by certified or registered mail, return receipt requested,
pursuant to Section 12.5 hereof, (iv) waives any objection to jurisdiction and
venue of any action instituted hereunder and agrees not to assert any defense
based on lack of jurisdiction, venue or convenience, and (v) agrees that this
loan was made in Maryland, that Lender has accepted in Maryland Loan Documents
executed by Borrower and has disbursed Advances under the Loan Documents in
Maryland. Nothing shall affect the right of Lender to serve process in any
manner permitted by law or shall limit the right of Lender to bring proceedings
against Borrower in the courts of any other jurisdiction having jurisdiction.
Any judicial proceedings against Lender involving, directly or indirectly, the
Obligations, any Loan Document or any related agreement shall be brought only in
a federal or state court located in the State of Maryland. All parties
acknowledge that they participated in the negotiation and drafting of this
Agreement and that, accordingly, no party shall move or petition a court
construing this Agreement to construe it more stringently against one party than
against any other.
     12.2 Successors and Assigns; Participations; New Lenders
          The Loan Documents shall inure to the benefit of Lender, Transferees
and all future holders of any Note, the Obligations and/or any of the
Collateral, and each of their respective successors and assigns. Each Loan
Document shall be binding upon the Persons’ other than Lender that are parties
thereto and their respective successors and assigns, and no such Person may
assign, delegate or transfer any Loan Document or any of its rights or
obligations thereunder without the prior written consent of Lender. No rights
are intended to be created under any Loan Document for the benefit of any third
party donee, creditor or incidental beneficiary of any Borrower or Guarantor.
Nothing contained in any Loan

39



--------------------------------------------------------------------------------



 



Document shall be construed as a delegation to Lender of any other Person’s duty
of performance. BORROWER ACKNOWLEDGES AND AGREES THAT LENDER AT ANY TIME AND
FROM TIME TO TIME MAY (I) DIVIDE AND RESTATE ANY NOTE, AND/OR (II) SELL, ASSIGN
OR GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER ANY LOAN DOCUMENT, NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL
TO OTHER PERSONS (EACH SUCH TRANSFEREE, ASSIGNEE OR PURCHASER, A “TRANSFEREE”).
Each Transferee shall have all of the rights and benefits with respect to the
Obligations, Notes, Collateral and/or Loan Documents held by it as fully as if
the original holder thereof, and either Lender or any Transferee may be
designated as the sole agent to manage the transactions and obligations
contemplated therein; provided that, notwithstanding anything to the contrary in
any Loan Document, Borrower shall not be obligated to pay under this Agreement
to any Transferee any sum in excess of the sum which Borrower would have been
obligated to pay to Lender had such participation not been effected.
Notwithstanding any other provision of any Loan Document, Lender may disclose to
any Transferee all information, reports, financial statements, certificates and
documents obtained under any provision of any Loan Document.
     12.3 Application of Payments
          To the extent that any payment made or received with respect to the
Obligations is subsequently invalidated, determined to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other Person under any Debtor Relief Law,
common law or equitable cause or any other law, then the Obligations intended to
be satisfied by such payment shall be revived and shall continue as if such
payment had not been received by Lender. Any payments with respect to the
Obligations received shall be credited and applied in such manner and order as
Lender shall decide in its sole discretion.
     12.4 Indemnity
          Each Borrower jointly and severally shall indemnify Lender, its
Affiliates and its and their respective managers, members, officers, employees,
Affiliates, agents, representatives, successors, assigns, accountants and
attorneys (collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel and in-house
documentation and diligence fees and legal expenses) which may be imposed on,
incurred by or asserted against any Indemnified Person with respect to or
arising out of, or in any litigation, proceeding or investigation instituted or
conducted by any Person with respect to any aspect of, or any transaction
contemplated by or referred to in, or any matter related to, any Loan Document
or any agreement, document or transaction contemplated thereby, whether or not
such Indemnified Person is a party thereto, except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of such
Indemnified Person. If any Indemnified Person uses in-house counsel for any
purpose for which any Borrower is responsible to pay or indemnify, each Borrower
expressly agrees that its indemnification obligations include reasonable charges
for such work commensurate with the fees that would otherwise be charged by
outside legal counsel selected by such Indemnified Person in its sole discretion
for the work performed. Lender agrees to give Borrower reasonable notice of any
event of which Lender becomes aware for which indemnification may be required
under this Section 12.4, and Lender may elect (but is not obligated) to direct
the defense thereof, provided that the selection of counsel shall be subject to
Borrower’s consent, which consent shall not be unreasonably withheld or delayed.
Any Indemnified Person may, in its reasonable discretion, take such actions as
it deems necessary and appropriate to investigate, defend or settle any event or
take other

40



--------------------------------------------------------------------------------



 



remedial or corrective actions with respect thereto as may be necessary for the
protection of such Indemnified Person or the Collateral. Notwithstanding the
foregoing, if any insurer agrees to undertake the defense of an event (an
“Insured Event”), Lender agrees not to exercise its right to select counsel to
defend the event if that would cause any Borrower’s insurer to deny coverage;
provided, however, that Lender reserves the right to retain counsel to represent
any Indemnified Person with respect to an Insured Event at its sole cost and
expense. To the extent that Lender obtains recovery from a third party other
than an Indemnified Person of any of the amounts that any Borrower has paid to
Lender pursuant to the indemnity set forth in this Section 12.4, then Lender
shall promptly pay to such Borrower the amount of such recovery.
     12.5 Notice
          Any notice or request under any Loan Document shall be given to any
party to this Agreement at such party’s address set forth beneath its signature
on the signature page to this Agreement, or at such other address as such party
may hereafter specify in a notice given in the manner required under this
Section 12.5. Any notice or request hereunder shall be given only by, and shall
be deemed to have been received upon (each, a “Receipt”): (i) registered or
certified mail, return receipt requested, on the date on which received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile transmission, in each case upon telephone or further electronic
communication from the recipient acknowledging receipt (whether automatic or
manual from recipient), as applicable.
     12.6 Severability; Captions; Counterparts; Facsimile Signatures
          If any provision of any Loan Document is adjudicated to be invalid
under applicable laws or regulations, such provision shall be inapplicable to
the extent of such invalidity without affecting the validity or enforceability
of the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.
     12.7 Expenses
          Borrower shall pay, whether or not the Closing occurs, all reasonable
costs and expenses incurred by Lender and/or its Affiliates, including, without
limitation, documentation and diligence fees and expenses, all search, audit,
appraisal, recording, professional and filing fees and expenses and all other
reasonable out-of-pocket charges and expenses (including, without limitation,
UCC and judgment and tax lien searches and UCC filings and fees for post-Closing
UCC and judgment and tax lien searches and wire transfer fees and audit
expenses), and reasonable attorneys’ fees and expenses, (i) in any effort to
enforce, protect or collect payment of any Obligation or to enforce any Loan
Document or any related agreement, document or instrument, (ii) in connection
with entering into, negotiating, preparing, reviewing and executing the Loan
Documents and/or any related agreements, documents or instruments, (iii) arising
in any way out of administration of the Obligations, (iv) in connection with
instituting, maintaining, preserving, enforcing and/or foreclosing on Lender’s
Liens in any of the Collateral or securities pledged under the Loan Documents,
whether through judicial proceedings or otherwise, (v) in defending or
prosecuting any actions, claims or proceedings arising out of or relating to
Lender’s

41



--------------------------------------------------------------------------------



 



transactions with Borrower, (vi) in seeking, obtaining or receiving any advice
with respect to its rights and obligations under any Loan Document and any
related agreement, document or instrument, (vii) in connection with any
modification, restatement, supplement, amendment, waiver or extension of any
Loan Document and/or any related agreement, document or instrument and
(viii) any of the foregoing items (i) through (vii) which were incurred pursuant
to, and remain unpaid under, the First Restated Agreement. All of the foregoing
shall be charged to Borrower’s account and shall be part of the Obligations. If
Lender or any of its Affiliates uses in-house counsel for any purpose under any
Loan Document for which Borrower is responsible to pay or indemnify, Borrower
expressly agrees that its Obligations include the allocable costs of such
in-house counsel. Without limiting the foregoing, Borrower shall pay all taxes
(other than taxes based upon or measured by Lender’s income or revenues or any
personal property tax), if any, in connection with the issuance of any Note and
the filing and/or recording of any documents and/or financing statements.
     12.8 Entire Agreement
          This Agreement and the other Loan Documents to which Borrower is a
party constitute the entire agreement between Borrower and Lender with respect
to the subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing signed by
Borrower and Lender. No provision of this Agreement may be changed, modified,
amended, restated, waived, supplemented, discharged, canceled or terminated
orally or by any course of dealing or in any other manner other than by an
agreement in writing signed by Lender and Borrower. Each party hereto
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.
     12.9 Lender Approvals
          Unless expressly provided herein to the contrary, any approval,
consent, waiver or satisfaction of Lender with respect to any matter that is
subject of any Loan Document may be granted or withheld by Lender in its sole
and absolute discretion.
     12.10 Publicity
          Borrower hereby agrees that Lender or any Affiliate of Lender may
(i) disclose a general description of transactions arising under the Loan
Documents for advertising, marketing or other similar purposes and (ii) use
Borrower’s or any Guarantor’s name, logo or other indicia germane to such party
in connection with such advertising, marketing or other similar purposes.
Borrower further agrees that except as required by law or regulation, including
the filing of this Agreement with the United States Securities and Exchange
Commission, Borrower shall not use Lender’s name, logo or other indicia germane
to Lender without the prior consent of Lender, which consent shall not be
unreasonably withheld.
     12.11 Release of Lender
          Notwithstanding any other provision of any Loan Document, Borrower
voluntarily, knowingly, unconditionally and irrevocably, with specific and
express intent, for and on behalf of itself, its managers, members, directors,
officers, employees, stockholders, Affiliates, agents, representatives,
accountants, attorneys, successors and assigns and their respective Affiliates
(collectively, the

42



--------------------------------------------------------------------------------



 



“Releasing Parties”), hereby fully and completely releases and forever
discharges the Indemnified Parties and any other Person or insurer which may be
responsible or liable for the acts or omissions of any of the Indemnified
Parties, or who may be liable for the injury or damage resulting therefrom
(collectively, with the Indemnified Parties, the “Released Parties”), of and
from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties as of the Restatement Date.
Borrower acknowledges that the foregoing release is a material inducement to
Lender’s decision to extend to Borrower the financial accommodations hereunder
and has been relied upon by Lender in agreeing to make the Advances.
     12.12 Agent
          Lender and its successors and assigns hereby (i) designate and appoint
CapitalSource Finance LLC, a Delaware limited liability company, and its
successors and assigns (“CapitalSource”), to act as agent for Lender and its
successors and assigns under this Agreement and all other Loan Documents,
(ii) irrevocably authorize CapitalSource to take all actions on its behalf under
the provision of this Loan Agreement and all other Loan Documents, and (iii) to
exercise all such powers and rights, and to perform all such duties and
obligations hereunder and thereunder. CapitalSource, on behalf of Lender, shall
hold all Collateral, payments of principal and interest, fees, charges and
collections received pursuant to this Agreement and all other Loan Documents.
Borrower acknowledges that Lender and its successors and assigns transfer and
assign to CapitalSource the right to act as Lender’s agent to enforce all rights
and perform all obligations of Lender contained herein and in all of the other
Loan Documents. Borrower shall within ten (10) Business Days after Lender’s
reasonable request, take such further actions, obtain such consents and
approvals and duly execute and deliver such further agreements, amendments,
assignments, instructions or documents as Lender may request to evidence the
appointment and designation of CapitalSource as agent for Lender and other
financial institutions from time to time party hereto and to the other Loan
Documents.
     12.13 Agreement Controls
          In the event of any inconsistency between this Agreement and any of
the other Loan Documents, the terms of this Agreement shall control.
[INTENTIONALLY LEFT BLANK — SIGNATURE PAGE FOLLOWS]

43



--------------------------------------------------------------------------------



 



[signature page to Second Amended and Restated Revolving Credit and Security
Agreement]
     IN WITNESS WHEREOF, each of the parties has duly executed this Second
Amended and Restated Revolving Credit and Security Agreement as of the date
first written above.

            UNITED STATES PHARMACEUTICAL GROUP,
L.L.C. d/b/a NATIONSHEALTH
      By:   /s/ Glenn M. Parker         Name:   Glenn M. Parker, M.D.       
Its: President     

Address for Notices:
13650 N.W. 8th Street
Suite 109
Sunrise, FL 33325
Attention: Tim Fairbanks
Telephone: (954) 903-5018
FAX: (954) 903-5005

            NATIONSHEALTH HOLDINGS, L.L.C.
      By:   /s/ Glenn M. Parker         Name:   Glenn M. Parker, M.D.       
Its: Chief Executive Officer     

Address for Notices:
13650 N.W. 8th Street
Suite 109
Sunrise, FL 33325
Attention: Tim Fairbanks
Telephone: (954) 903-5018
FAX: (954) 903-5005

            NATIONSHEALTH, INC.
      By:   /s/ Glenn M. Parker         Name:   Glenn M. Parker, M.D.       
Its: Chief Executive Officer     

Address for Notices:
13650 N.W. 8th Street
Suite 109
Sunrise, FL 33325
Attention: Tim Fairbanks
Telephone: (954) 903-5018
FAX: (954) 903-5005

44



--------------------------------------------------------------------------------



 



            CAPITALSOURCE FINANCE LLC
      By:   /s/ Keith D. Rueben         Name:   Keith D. Rueben       
Its:President     

Address for Notices:
CapitalSource Finance LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, MD 20815
Attention: Healthcare Finance Group, Portfolio Manager
Telephone: (301) 841-2700
FAX: (301) 841-2340

45



--------------------------------------------------------------------------------



 



SCHEDULES

          Schedule 2.4   —  
Borrower’s Account(s)
Schedule 5.2   —  
Required Consents
Schedule 5.3   —  
Capitalization, Organization Chart (including all subsidiaries,
authorized/issued
capitalization, owners, directors, officers and managers) and Joint Ventures
Schedule 5.4   —  
Liens; Real and Personal Property Owned or Leased; Leases
Schedule 5.8   —  
Taxes
Schedule 5.11   —  
Intellectual Property
Schedule 5.15A   —  
Existing Indebtedness
Schedule 5.15B   —  
Indebtedness Maturing During Term
Schedule 5.16   —  
Other Agreements
Schedule 5.17   —  
Insurance
Schedule 5.18A   —  
Corporate Names
Schedule 5.18B   —  
Places of Business; Collateral Location
Schedule 5.20   —  
Inventory Sold or Acquired on Approval or Consignment Basis
Schedule 6.8   —  
Further Assurances/Post Closing
Schedule 7.2   —  
Permitted Indebtedness
Schedule 7.3   —  
Permitted Liens

1



--------------------------------------------------------------------------------



 



ANNEX I
FINANCIAL COVENANTS
     1) Minimum EBITDA
          At not time shall Borrower permit EBITDA to be less than the amounts
set forth across from such month or month(s) for the Test Period most recently
ended:

             
Test Period Ending
    Minimum EBITDA     October 31, 2005     $(4,000,000)     November 30, 2005  
  $(9,000,000)     December 31, 2005     $(16,000,000)     January 31, 2006    
$(20,000,000)     February 28, 2006     $(17,500,000)     March 31, 2006    
$(11,000,000)     April 30, 2006     $(6,000,000)     May 31, 2006    
$(2,000,000)     June 30, 2006     $850,000     July 31, 2006     $850,000    
August 31, 2006     $900,000     September 30, 2006     $900,000     October 31,
2006, November 30, 2006
and December 31, 2006     $1,000,000     January 31, 2007 through and including
June 30,2007     $1,100,000     July 31, 2007 and thereafter     $1,500,000    

1



--------------------------------------------------------------------------------



 



     2) Fixed Charge Coverage Ratio (EBITDA/Fixed Charges)
          At no time shall Borrower permit Fixed Charge Coverage Ratio to be
less than the following as at the end of the following calendar months:

              Test Period Ending     Ratio     June 30, 2006 through and
including September 30, 2006     1.0 to 1.0     October 31, 2006 through and
including December 31, 2006     1.1 to 1.0     January 31, 2007 through and
including June 30, 2007     1.2 to 1.0     July 31, 2007 and thereafter     1.5
to 1.0    

     3) Cash Velocity
Collections of Borrower’s Accounts (which shall not include CIGNA Receipts for
purposes of this covenant) shall not be less than the amount set forth below for
each calendar month during the Term; provided, that upon any violation of or
failure to comply with this covenant Lender shall have the right, in its sole
discretion, to consider for all purposes under the Agreement as though Borrower
actually collected Accounts equal to such minimum required amount.

              Calendar Month Ending     Cash Velocity     October 31, 2005    
$5,000,000     November 30, 2005     $4,500,000     December 31, 2005    
$4,500,000     January 31, 2006     $4,500,000     February 28, 2006    
$2,000,000     March 31, 2006     $4,000,000     April 30, 2006 and thereafter  
  $3,500,000    

     4) Minimum Liquidity and Working Capital
          As of the Restatement Date and at all other times during the Term
Borrower shall have Available Cash on hand of at least $1,500,000.

2



--------------------------------------------------------------------------------



 



          For purposes of the covenants set forth in this Annex I, the terms
listed below shall have the following meanings:
          “Available Cash” shall mean, for and on any date, the sum without
duplication of the following for Borrower: (a) unrestricted cash on hand on such
date, (b) Cash Equivalents held on such date, and (c) the unborrowed
Availability on and as of such date.
          “Cash Equivalents” shall mean (a) securities issued, or directly and
fully guaranteed or insured, by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (b) U.S. dollar denominated time deposits,
certificates of deposit and bankers’ acceptances of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of
$500,000,000, or (ii) any bank (or the parent company of such bank) whose
short-term commercial paper rating from Standard & Poor’s Ratings Services
(“S&P”) is at least A-2 or the equivalent thereof or from Moody’s Investors
Service, Inc. (“Moody’s”) is at least P-2 or the equivalent thereof in each case
with maturities of not more than six months from the date of acquisition (any
bank meeting the qualifications specified in clauses (b)(i) or (ii), an
“Approved Bank”), (c) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (a), above,
entered into with any Approved Bank, (d) commercial paper issued by any Approved
Bank or by the parent company of any Approved Bank and commercial paper issued
by, or guaranteed by, any industrial or financial company with a short-term
commercial paper rating of at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s, or guaranteed by any industrial
company with a long term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from S&P or Moody’s, as the case may be, and in each
case maturing within six months after the date of acquisition and
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the type described in clauses (a) through (d) above.
          “EBITDA” shall mean, for any Test Period, the sum, without
duplication, of the following for Borrower, on a consolidated basis: Net Income
determined in accordance with GAAP, plus, (a) Interest Expense, (b) taxes on
income, whether paid, payable or accrued, (c) depreciation expense,
(d) amortization expense, (e) all other non-cash, non-recurring charges and
expenses, excluding accruals for cash expenses made in the ordinary course of
business, and (f) loss from any sale of assets, other than sales in the ordinary
course of business, all of the foregoing determined in accordance with GAAP,
minus (a) gains from any sale of assets, other than sales in the ordinary course
of business and (b) other extraordinary or non-recurring gains.
          “Fixed Charge Coverage Ratio” shall mean, for Borrower collectively on
a consolidated basis, the ratio of (a) EBITDA for the Test Period, to (b) Fixed
Charges for the Test Period.
          “Fixed Charges” shall mean, the sum of the following: (a) Total Debt
Service, (b) Capital Expenditures, (c) income taxes paid in cash or accrued, and
(d) dividends paid or accrued or declared.
          “Interest Expense” shall mean, for any Test Period, total interest
expense (including attributable to Capital Leases in accordance with GAAP) fees
with respect to all outstanding Indebtedness including capitalized interest but
excluding commissions, discounts and other fees owed with respect to letters of
credit and bankers’ acceptance financing and net costs under Interest Rate
Agreements.
          “Interest Rate Agreement” shall mean any interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to hedge the
position with respect to interest rates.

3



--------------------------------------------------------------------------------



 



          “Net Income” shall mean, the net income (or loss) determined in
conformity with GAAP, provided that there shall be excluded (i) the income (or
loss) of any Person in which any other Person (other than any Borrower) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to a Borrower by such Person, (ii) the income (or
loss) of any Person accrued prior to the date it becomes a Borrower or is merged
into or consolidated with a Borrower or that Person’s assets are acquired by a
Borrower, (iii) the income of any Subsidiary of Borrower to the extent that the
declaration or payment of dividends or similar distributions of that income by
that Subsidiary is not at the time permitted by operation of the terms of the
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iv) compensation expense
resulting from the issuance of capital stock, stock options or stock
appreciation rights issued to former or current employees, including officers,
of a Borrower, or the exercise of such options or rights, in each case to the
extent the obligation (if any) associated therewith is not expected to be
settled by the payment of cash by a Borrower or any affiliate thereof, and
(v) compensation expense resulting from the repurchase of capital stock, options
and rights described in clause (iv) of this definition of Net Income.
          “Test Period” shall mean the three most recent calendar months then
ended (taken as one accounting period), or such other period as specified in the
Agreement or any Annex thereto (including, for purposes of calculating
Enterprise Value as of any date, a trailing twelve month period).
          “Total Debt Service” shall mean the sum of (i) scheduled or other
required payments of principal on Indebtedness, and (ii) Interest Expense, in
each case for such period.
          Borrower acknowledges and agrees that all or some of the foregoing
financial covenants and definitions shall be subject to amendment by Lender in
the event that Borrower consolidates the financial operations of the Joint
Venture in its consolidated financial statements. In such an event, Lender and
Borrower shall negotiate in good faith to reach a mutual agreement with respect
to the amendment of such financial covenants and definitions.

4



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
          “Acceptance Notice” shall have the meaning given such term in
Section 6.13.
          “Accounts” shall mean all “accounts” (as defined in the UCC) of
Borrower (or, if referring to another Person, of such other Person), including
without limitation, accounts, accounts receivables, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, Instruments, General Intangibles or Chattel Paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.
          “Account Debtor” shall mean any Person who is obligated under an
Account.
          “Advance” shall mean a borrowing under the Revolving Facility. Any
amounts paid by Lender on behalf of Borrower or any Guarantor under any Loan
Document shall be an Advance for purposes of the Agreement.
          “Affiliate” shall mean, as to any Person, any other Person (a) that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person, (b) who is a
director or officer (i) of such Person, (ii) of any Subsidiary of such Person,
or (iii) of any Person described in clause (a) above with respect to such
Person, or (c) which, directly or indirectly through one or more intermediaries,
is the beneficial or record owner (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, as the same is in effect on the date hereof)
of five percent (5%) or more of any class of the outstanding voting stock,
securities or other equity or ownership interests of such Person. For purposes
of this definition, the term “control” (and the correlative terms, “controlled
by” and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies, whether through ownership of securities or other interests, by
contract or otherwise. “Affiliate” shall include any Subsidiary but, for
purposes of this Agreement, shall not, except as set forth in the following
proviso, be deemed to include the Joint Venture; provided, however, that for
purposes of this Agreement, the Joint Venture shall be deemed to be an Affiliate
for purposes of the Borrowing Base and the determination thereof to ensure that
the Accounts and Inventory of or due from the Joint Venture do not constitute
Eligible Receivables or Eligible Inventory.
          “Applicable Rate” shall mean the interest rates applicable from time
to time to Advances under the Agreement.
          “Availability” shall have the meaning given such term in
Section 2.1(a).
          “Borrowing Base” shall mean, as of any date of determination, the sum
of (a) the net collectible U.S. Dollar value of Eligible Receivables, and
(b) the U.S. Dollar Value of Eligible Inventory, as determined with reference to
the most recent Borrowing Certificate and otherwise in accordance with this
Agreement; provided, however, that if as of such date the most recent Borrowing
Certificate is of a date more than four Business Days before or after such date,
the Borrowing Base shall be determined by Lender in its sole discretion.

1



--------------------------------------------------------------------------------



 



          “Borrowing Certificate” shall mean a Borrowing Certificate
substantially in the form of Exhibit A.
          “Borrowing Date” shall have the meaning given such term in
Section 2.4.
          “Business Day” shall mean any day other than a Saturday, Sunday or
other day on which the Federal Reserve or Lender is closed.
          “Capital Expenditures” shall mean, for any Test Period, the sum
(without duplication) of all expenditures (whether paid in cash or accrued as
liabilities) during the Test Period that are or should be treated as capital
expenditures under GAAP.
          “Capital Lease” shall mean, as to any Person, a lease of any interest
in any kind of property or asset by that Person as lessee that is, should be or
should have been recorded as a “capital lease” in accordance with GAAP.
          “Capitalized Lease Obligations” shall mean all obligations of any
Person under Capital Leases, in each case, taken at the amount thereof accounted
for as a liability in accordance with GAAP.
          “Change of Control” shall mean, with respect to any Borrower or
Guarantor, the occurrence of any of the following: (i) a merger, consolidation,
reorganization, public offering of securities, recapitalization or share or
interest exchange, sale or transfer or any other transaction or series of
transactions in which its stockholders, managers, partners or interest holders
immediately prior to such transaction or series of transactions receive, in
exchange for the stock or interests owned by them, cash, property or securities
of the resulting or surviving entity or any Affiliate thereof, and, as a result
thereof, Persons who, individually or in the aggregate, were holders of 50% or
more of its voting stock, securities or equity, partnership or ownership
interests immediately prior to such transaction or series of transactions hold
less than 50% of the voting stock, securities or other equity, partnership or
ownership interests of the resulting or surviving entity or such Affiliate
thereof, calculated on a fully diluted basis, (ii) a direct or indirect sale,
transfer or other conveyance or disposition, in any single transaction or series
of transactions, of all or substantially all of its assets, or (iii) any “change
in/of control” or “sale” or “disposition” or similar event as defined in any
document governing indebtedness of such Person which gives the holder of such
indebtedness the right to accelerate or otherwise require payment of such
indebtedness prior to the maturity date thereof.
          “Charter and Good Standing Documents” shall mean, for each Borrower
and any Guarantor (i) a copy of the certificate of incorporation or formation
(or other charter document) certified as of a date satisfactory to Lender before
the Restatement Date by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Borrower and Guarantor, if
amended since the Restatement Date, (ii) a copy of the bylaws or similar
organizational documents certified as of a date satisfactory to Lender before
the Restatement Date by the corporate secretary or assistant secretary of such
Borrower, if amended since the Restatement Date, (iii) an original certificate
of good standing as of a date acceptable to Lender issued by the applicable
Governmental Authority of the jurisdiction of incorporation or organization of
such Borrower and Guarantor and of every other jurisdiction in which such
Borrower has an office or conducts business or is otherwise required to be in
good standing, and (iv) copies of the resolutions of the Board of Directors or
managers (or other applicable governing body) and, if required, stockholders,
members or other equity owners authorizing the execution, delivery and
performance of the Loan Documents to which such Borrower and any Guarantor is a
party, certified by an authorized officer of such Person as of the Restatement
Date.

2



--------------------------------------------------------------------------------



 



          “CIGNA” shall mean Connecticut General Life Insurance Company and its
subsidiaries and affiliates.
          “CIGNA Receipts” shall mean any and all amounts received by any
Borrower from CIGNA or any other Person in respect of Borrower’s Medicare Part D
program, including but not being limited to, pursuant to the CIGNA Strategic
Agreement.
          “CIGNA Strategic Agreement” shall mean that certain Strategic
Agreement dated May 4, 2005, by and among CIGNA, USPG and NationsHealth,
together with any amendments, modifications or supplements thereto.
          “Closing” shall mean the satisfaction, or written waiver by Lender, of
all of the conditions precedent set forth in the Agreement required to be
satisfied prior to the consummation of the transactions contemplated hereby.
          “Collateral” shall have the meaning given such term in Section 2.9.
          “Collateral Patent, Trademark and Copyright Assignment” shall mean any
patent, trademark or copyright assignment or acknowledgement executed by and
between Borrower and Lender, as such may be modified, amended or supplemented
from time to time.
          “Collateral Management Fee” shall have the meaning given such term in
Section 3.3.
          “Concentration Account” shall have the meaning given such term in
Section 2.5.
          “Contravening Transaction” shall have the meaning set forth in that
certain side letter dated February 28, 2005 between Borrower, MHR Capital
Partners LP, MHR Capital Partners (100) LP and OTQ LLC setting forth certain
procedures with respect to redemptions of the MHR Subordinated Debt and related
equity and equity related securities and attached hereto as Exhibit C-1.
          “Credit Party” shall have the meaning given such term in Section 6.13.
          “Debtor Relief Law” shall mean, collectively, the Bankruptcy Code of
the United States of America and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally, as amended from time to
time.
          “Default” shall mean any event, fact, circumstance or condition that,
with the giving of applicable notice or passage of time or both, would
constitute or be or result in an Event of Default.
          “Dilution Items” shall have the meaning given such term in
Section 2.1(b).
          “Distribution” shall mean any fee, payment, bonus or other
remuneration of any kind, and any repayment of or debt service on loans or other
indebtedness.
          “Eligible Billed Receivables” shall mean each Account arising in the
ordinary course of Borrower’s business from the sale of goods or rendering of
Services which Lender, in its sole discretion, deems an Eligible Receivable
unless:

3



--------------------------------------------------------------------------------



 



          (a) it is not subject to a valid perfected first priority security
interest in favor of Lender, subject to no other Lien;
          (b) it is not evidenced by an invoice, statement or other documentary
evidence satisfactory to Lender; provided, that Lender in its sole discretion
may from time to time include as Accounts that are not evidenced by an invoice,
statement or other documentary evidence satisfactory to Lender as Eligible
Billed Receivables and determine the advance rate, liquidity factors and
reserves applicable to Advances made on any such Accounts;
          (c) it or any portion thereof (in which case only such portion shall
not be an Eligible Receivable) is payable by a beneficiary, recipient or
subscriber individually and not directly by a Medicaid/Medicare Account Debtor
or commercial medical insurance carrier acceptable to Lender;
          (d) it arises out of services rendered or a sale made to, or out of
any other transaction between Borrower or any of its Subsidiaries and, one or
more Affiliates of Borrower or any of its Subsidiaries;
          (e) it remains unpaid for longer than the earlier of (i) 120 calendar
days after the first to occur of the claim date or invoice date, and (ii) 135
calendar days after the first to occur of shipment or delivery of goods;
          (f) with respect to all Accounts owed by any particular Account Debtor
(other than Accounts from Medicaid/Medicare Account Debtors) and/or its
Affiliates, if more than 50% of the aggregate balance of all such Accounts owing
from such Account Debtor and/or its Affiliates remain unpaid for longer than the
earlier of (i) 120 calendar days after the first to occur of the claim date or
invoice date, and (ii) 135 calendar days after the first to occur of shipment or
delivery of goods;
          (g) with respect to all Accounts owed by any particular Account Debtor
and/or its Affiliates, 25% or more of all such Accounts are not deemed Eligible
Receivables for any reason hereunder (which percentage may, in Lender’s sole
discretion, be increased or decreased);
          (h) with respect to all Accounts owed by any particular Account Debtor
and/or its Affiliates (except Medicaid/Medicare Account Debtors), if such
Accounts exceed 20% of the net collectible dollar value of all Eligible
Receivables at any one time (including Accounts from Medicaid/Medicare Account
Debtors) (which percentage may, in Lender’s sole discretion, be increased or
decreased);
          (i) any covenant, agreement, representation or warranty contained in
any Loan Document with respect to such Account has been breached and remains
uncured;
          (j) the Account Debtor for such Account has commenced a voluntary case
under any Debtor Relief Law or has made an assignment for the benefit of
creditors, or a decree or order for relief has been entered by a court having
jurisdiction in respect of such Account Debtor in an involuntary case under any
Debtor Relief Law, or any other petition or application for relief under any
Debtor Relief Law has been filed against such Account Debtor, or such Account
Debtor has failed, suspended business, ceased to be solvent, called a meeting of
its creditors, or has consented to or suffered a receiver, trustee, liquidator
or custodian to be appointed for it or for all or a significant portion of its
assets or affairs, or Borrower, in the ordinary course of business, should have
known of any of the foregoing;

4



--------------------------------------------------------------------------------



 



          (k) it arises from the sale of property or services rendered to one or
more Account Debtors outside the continental United States or that have their
principal place of business or chief executive offices outside the continental
United States;
          (l) it represents the sale of goods or rendering of services to an
Account Debtor on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment or any other repurchase or return basis or is evidenced by
Chattel Paper or an Instrument of any kind or has been reduced to judgment;
          (m) the applicable Account Debtor for such Account is any Governmental
Authority, unless rights to payment of such Account have been assigned to Lender
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Section 3727, et seq. and 41 U.S.C. Section 15, et seq.), or otherwise only if
all applicable statutes, regulations and other law respecting the assignment of
Government Accounts have been complied with (for example, with respect to all
Accounts payable directly by a Medicaid/Medicare Account Debtor the execution
and delivery of a Lockbox Agreement in appropriate form);
          (n) to the extent that it is subject to any offset, credit (including
any resource or other income credit or offset) deduction, defense, discount,
chargeback, freight claim, allowance, adjustment, dispute or counterclaim, or is
contingent in any respect or for any reason;
          (o) there is any agreement with an Account Debtor for any deduction
from such Account, except for discounts or allowances made in the ordinary
course of business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each invoice related thereto,
such that only the discounted amount of such Account after giving effect to such
discounts and allowances shall be considered an Eligible Receivable;
          (p) any return, rejection or repossession of goods or services related
to it has occurred;
          (q) it is not payable to Borrower;
          (r) Borrower has agreed to accept or has accepted any non-cash payment
for such Account;
          (s) with respect to any Account arising from the sale of goods, the
goods have not been shipped to the Account Debtor or its designee;
          (t) with respect to any Account arising from the performance of
Services, the Services have not been actually performed or the Services were
undertaken in violation of any law;
          (u) it is an Account arising under the Wellpoint Agreement in respect
of the prescription drug card program until Wellpoint, Borrower and Lender have
entered into a tri-party agreement with respect to Lender’s rights in any such
Account satisfactory in form and substance to Lender in its sole discretion;
          (v) it is an Account arising under the HealthTrans Agreement with
respect to the obligation of HealthTrans for the payment of administrative fees
to Borrower which is not paid before the due date therefore under the
HealthTrans Agreement; or

5



--------------------------------------------------------------------------------



 



          (w) such Account fails to meet such other specifications and
requirements which may from time to time be established by Lender or is not
otherwise satisfactory to Lender, as determined in Lender’s sole discretion.
          “Eligible Deductible Unbilled Receivables” shall mean each Account
(other than Eligible Billed Receivables or Eligible Nondeductible Unbilled
Receivables) arising in the ordinary course of Borrower’s business from the
shipment or delivery of goods which Lender, in its sole discretion, deems an
Eligible Deductible Unbilled Receivable and that otherwise would satisfy the
criteria for Eligible Billed Receivables but for the fact that: (i) an invoice
has not been rendered to the Account Debtor (due to the fact that the Borrower
has not yet billed the Account Debtor for such receivable as the Account Debtor
has not yet reached his/her deductible with Medicare for the applicable
deductible period); and (ii) the Account remains unpaid for no longer than 90
calendar days after the first to occur of shipment or delivery of goods.
          “Eligible Inventory” shall mean Borrower’s saleable Inventory, after
taking into account all discounts, which Inventory is maintained in the ordinary
course of Borrower’s business which Lender, in its sole discretion, deems
Eligible Inventory unless:
          (a) such Inventory is not subject to a valid perfected first priority
security interest in favor of the Lender;
          (b) any consent, license, approval or authorization required to be
obtained by Borrower in connection with the granting of a security interest
under the Security Documents or in connection with the manufacture or sale of
such Inventory has not been or was not duly obtained and is not in full force
and effect;
          (c) any covenant, representation or warranty contained in this
Agreement or in any other Loan Document with respect to such Inventory has been
breached and remains uncured;
          (d) such Inventory is not owned by Borrower or is identified for sale
to or on behalf of the Joint Venture;
          (e) such Inventory does not comply, or was not manufactured in
compliance, in all material respects, with all applicable requirements of all
statutes, laws, rules, regulations, ordinances, codes, policies, rules of common
law, and the like, now or hereafter in effect, of any Governmental Authority,
including any judicial or administrative interpretations thereof, and any
judicial or administrative orders, consents, decrees or judgments;
          (f) such Inventory does not, or at the time of its purchase from the
vendor did not, constitute “inventory” under Article 9 of the UCC as then in
effect in the jurisdiction whose law governs perfection of the security
interest;
          (g) the Person for whose account such Inventory is being or was
produced has commenced a voluntary case under any federal bankruptcy or state or
federal insolvency laws or has made an assignment for the benefit of creditors,
or if a decree or order for relief has been entered by a court having
jurisdiction in respect of such Person in an involuntary case under any federal
bankruptcy or state or federal insolvency laws, or if any other petition or
application for relief under any federal bankruptcy or state or federal
insolvency laws has been filed against such Person, or if such Person has
failed, suspended business, ceased to be solvent, called a meeting of its
creditors, or has consented to or suffered a receiver, trustee, liquidator or
custodian to be appointed for it or for all or a significant portion of its
assets or affairs;

6



--------------------------------------------------------------------------------



 



          (h) the transfer of Inventory to Borrower by vendor, supplier or other
Person did not constitute a valid sale and transfer to Borrower of all right,
title and interest of such Person in the inventory enforceable against all
creditors of and purchasers from such person;
          (i) (A) Borrower is not the sole owner of all right, title and
interest in and to such Inventory, (B) Borrower does not have a valid ownership
interest therein free and clear of all Liens other than Liens granted under the
Loan Documents, or (C) any offsets, defenses or counterclaims have been asserted
or threatened in writing against such Inventory;
          (j) such Inventory is not in good working order or is damaged;
          (k) such Inventory is not located at a location which is owned by
Borrower or subject to a Landlord Waiver and Consent or Warehouseman Waiver and
Consent;
          (l) such Inventory consists only of packing materials, displays,
supplies, parts or other components or is returned, rejected, repossessed or
discontinued product or Inventory;
          (m) such Inventory is subject to a bona fide dispute or is or has been
classified as counterfeit or fraudulent;
          (n) such Inventory has been sold, assigned, or otherwise encumbered by
Borrower except pursuant to the Loan Documents;
          (o) such Inventory is not associated with a documented purchase order;
          (p) such Inventory consists of equipment that Borrower offers for
rental or that is being rented from the Borrower or equipment borrowed by
Borrower or given to Borrower to serve as demonstration equipment;
          (q) such Inventory constitutes custom Inventory, private-label
Inventory, raw materials, in process, work-in-process, obsolete or
unmerchantable Inventory, Inventory allocated to current warranty assignments,
Inventory that consists of spare parts or Inventory subject to a quality
assurance hold:
          (r) such Inventory is in transit;
          (s) such Inventory is (i) not in Borrower’s possession and control or
(ii) outside the continental United States; or
          (t) such Inventory otherwise is not satisfactory to the Lender, as
determined in the sole discretion of the Lender.
          “Eligible Nondeductible Unbilled Receivables” shall mean each Account
(other than Eligible Billed Receivables or Eligible Deductible Unbilled
Receivables) arising in the ordinary course of Borrower’s business from the
shipment or delivery of goods which Lender, in its sole discretion, deems an
Eligible Nondeductible Unbilled Receivable and that otherwise would satisfy the
criteria for Eligible Billed Receivables but for the fact that: (i) an invoice
has not been rendered to the Account Debtor; (ii) the Account remains unpaid for
no longer than 60 calendar days after the first to occur of shipment or delivery
of goods; and (iii) with respect to all Accounts owed by any particular Account
Debtor (other than Accounts from Medicaid/Medicare Account Debtors) and/or its
Affiliates, if more than 50% of the aggregate balance of all such Accounts owing
from such Account Debtor and/or its Affiliates remain unpaid for no longer 60
calendar days after the shipment or delivery of goods.

7



--------------------------------------------------------------------------------



 



          “Eligible Receivables” shall mean, collectively, the Eligible Billed
Receivables and Eligible Unbilled Receivables.
          “Eligible Unbilled Receivables” shall mean, collectively, the Eligible
Deductible Unbilled Receivables and Eligible Nondeductible Unbilled Receivables.
          “Employee(s)” shall mean, collectively and each individually, Lewis
Stone, Robert Gregg and Glenn Parker, M.D.
          “Employee Subordination Agreement” shall mean, collectively and each
individually, each Employee Subordination Agreement to which Lender and each
Employee is a party.
          “Employment Agreement” shall mean each Employment Agreement made as of
March 9, 2004 by and between Millstream Acquisition Corporation and each
Employee, as such may be modified, amended or supplemented from time to time.
          “Enterprise Value” shall mean, as of any date of determination, an
amount equal to the greater of (i) six (6) times Borrower’s trailing twelve
month EBITDA for the calendar month ending closest to the date of determination
or (ii) one (1) times Borrower’s net revenue for the trailing twelve months
(calculated as of the last day of the calendar month ending closest to the date
of determination).
          “Environmental Laws” shall mean, collectively and each individually,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Clean Air
Act, the Clean Water Act, any other “Superfund” or “Superlien” law and all other
federal, state and local and foreign environmental, land use, zoning, health,
chemical use, safety and sanitation laws, statutes, ordinances and codes
relating to the protection of the environment and/or governing the use, storage,
treatment, generation, transportation, processing, handling, production or
disposal of Hazardous Substances, in each case, as amended, and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of Governmental Authorities with respect thereto.
          “Equity Participation Fee Agreement” shall mean that certain Equity
Participation Fee Agreement by and between Lender and Borrower dated as of
June 29, 2004, as such may be modified, amended or supplemented from time to
time.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, and the regulations thereunder.
          “Event of Default” shall mean the occurrence of any event set forth in
Article VIII.
          “Existing Advances” shall mean any Advances outstanding under the
First Restatement Credit Agreement as of the date hereto.
          “Facility Cap” shall have the meaning given the term in the Recitals
of this Agreement.
          “Fair Valuation” shall mean the determination of the value of the
consolidated assets of a Person on the basis of the amount which may be realized
by a willing seller within a reasonable time through collection or sale of such
assets at market value on a going concern basis to an interested buyer who is
willing to purchase under ordinary selling conditions in an arm’s length
transaction.

8



--------------------------------------------------------------------------------



 



          “First Restated Credit Agreement” shall have the meaning given such
term in the Preamble hereof.
          “GAAP” shall mean generally accepted accounting principles in the
United States of America in effect from time to time as applied by nationally
recognized accounting firms.
          “Government Account” shall be defined to mean all Accounts arising out
of or with respect to any Government Contract.
          “Government Contract” shall be defined to mean all contracts with the
United States Government or with any agency thereof, and all amendments thereto.
          “Governmental Authority” shall mean any federal, state, municipal,
national, local or other governmental department, court, commission, board,
bureau, agency or instrumentality or political subdivision thereof, or any
entity or officer exercising executive, legislative or judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case, whether of the United States or a state, territory or possession
thereof, a foreign sovereign entity or country or jurisdiction or the District
of Columbia.
          “Gregg Separation Agreement” shall mean that certain Separation
Agreement and General Release dated as of December 16, 2005 by Robert Gregg and
NationsHealth and as in effect on such date.
          “Guarantor” shall mean, collectively and each individually, any and
all guarantors of the Obligations or any part thereof.
          “Guaranty” shall mean, collectively and each individually, all
guarantees executed by any Guarantors.
          “Hazardous Substances” shall mean, without limitation, any flammable
explosives, radon, radioactive materials, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum and petroleum products,
methane, hazardous materials, hazardous wastes, hazardous or toxic substances or
related materials as defined in or subject to any applicable Environmental Law.
          “Healthcare Laws” shall mean all applicable statutes, laws,
ordinances, rules and regulations of any Governmental Authority with respect to
regulatory matters primarily relating to patient healthcare, healthcare
providers and healthcare services (including without limitation Section 1128B(b)
of the Social Security Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal
Penalties Involving Medicare or State Health Care Programs), commonly referred
to as the “Federal Anti-Kickback Statute,” and the Social Security Act, as
amended, Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain
Referrals), commonly referred to as “Stark Statute”).
          “HealthTrans” shall mean HealthTran LLC d/b/a HealthTrans.
          “HealthTrans Agreement” shall mean that certain HealthTrans Master
Service Agreement by and between HealthTrans and Borrower dated April 1, 2002.

9



--------------------------------------------------------------------------------



 



          “HeathTrans Triparty Agreement” shall mean that certain agreement
entered into between Borrower, Lender and HealthTrans, dated as of the Closing
Date, as such may be modified, amended or supplemented from time to time.
          “Indebtedness” of any Person shall mean, without duplication, (a) all
items which, in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet of such Person
as of the date as of which Indebtedness is to be determined, including any lease
which, in accordance with GAAP would constitute Indebtedness, (b) all
indebtedness secured by any mortgage, pledge, security, Lien or conditional sale
or other title retention agreement to which any property or asset owned or held
by such Person is subject, whether or not the indebtedness secured thereby shall
have been assumed, (c) all indebtedness of others which such Person has directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), discounted or sold with recourse or agreed
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
in respect of which such Person has agreed to supply or advance funds (whether
by way of loan, stock, equity or other ownership interest purchase, capital
contribution or otherwise) or otherwise to become directly or indirectly liable.
          “Indemnified Person” shall have the meaning given such term in
Section 12.4.
          “Insured Event” shall have the meaning given such term in
Section 12.4.
          “Insurer” shall mean a Person that insures another Person against any
costs incurred in the receipt by such other Person of Services, or that has an
agreement with any Borrower to compensate it for providing Services to such
Person.
          “Inventory” shall mean all “inventory” (as defined in the UCC) of
Borrower (or, if referring to another Person, of such other Person), now owned
or hereafter acquired, and all documents of title or other documents
representing any of the foregoing, and all collateral security and guaranties of
any kind, now or hereafter in existence, given by any Person with respect to any
of the foregoing.
          “Joint Venture” means NationsHealth Specialty Rx, LLC, a Delaware
limited liability company of which NationsHealth Holdings, Inc. owns 51% of the
membership interests.
          “Joint Venture Consent” means that certain consent letter issued by
Lender to Borrower dated July 29, 2005 in connection with the formation of the
Joint Venture.
          “Landlord Waiver and Consent” shall mean a waiver/consent in form and
substance satisfactory to Lender from the owner/lessor of any premises not owned
by Borrower at which any of the Collateral is now or hereafter located for the
purpose of providing Lender access to such Collateral, in each case as such may
be modified, amended or supplemented from time to time.
          “Liability Event” shall mean any event, fact, condition or
circumstance or series thereof (i) in or for which any Borrower becomes liable
or otherwise responsible for any amount owed or owing to any Medicaid or
Medicare program by a provider under common ownership with such Borrower or any
provider owned by such Borrower pursuant to any applicable law, ordinance, rule,
decree, order or regulation of any Governmental Authority after the failure of
any such provider to pay any such amount when owed or owing, (ii) in which
Medicaid or Medicare payments to any Borrower are lawfully set-off against
payments to such Borrower or any other Borrower to satisfy any liability of or
for any amounts owed or owing to any Medicaid or Medicare program by a provider
under common ownership with such Borrower or any provider owned by such Borrower
pursuant to any applicable law, ordinance, rule,

10



--------------------------------------------------------------------------------



 



decree, order or regulation of any Governmental Authority, or (iii) any of the
foregoing under clauses (i) or (ii) in each case pursuant to statutory or
regulatory provisions that are similar to any applicable law, ordinance, rule,
decree, order or regulation of any Governmental Authority referenced in clauses
(i) and (ii) above or successor provisions thereto.
          “Lien” shall mean any mortgage, pledge, security interest,
encumbrance, restriction, lien or charge of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement or any lease in the nature thereof), or any other arrangement pursuant
to which title to the property is retained by or vested in some other Person for
security purposes.
          “Loan” or “Loans” shall mean, individually and collectively, all
Advances under the Revolving Facility.
          “Loan Documents” shall mean, collectively and each individually, this
Agreement, the Original Credit Agreement, the Notes, the Security Documents, the
Guaranties, the Equity Participation Fee Agreement, the Lockbox Agreements, the
Uniform Commercial Code Financing Statements, the Subordination Agreements, the
Landlord Waiver and Consents, the Warehouse Waiver and Consents, the Collateral
Patent, Trademark and Copyright Assignment, the Borrowing Certificates and all
other agreements, documents, instruments and certificates heretofore or
hereafter executed or delivered to Lender in connection with any of the
foregoing or the Loans, as the same may be amended, modified or supplemented
from time to time.
          “Lockbox Accounts” shall have the meaning given such term in
Section 2.5.
          “Lockbox Agreement” shall have the meaning given such term in
Section 2.5.
          “Lockbox Bank” shall have the meaning given such term in Section 2.5.
          “Management or Service Fee” shall mean any management, service or
related or similar fee paid by Borrower to any Person with respect to any
facility owned, operated or leased by Borrower.
          “Material Adverse Effect” or “Material Adverse Change” shall mean, in
the case of Borrower or any Guarantor, any event, condition or circumstance or
set of events, conditions or circumstances or any change(s) which (i) has, had
or would reasonably be likely to have any material adverse effect upon or change
in the validity or enforceability of any Loan Document to which such Borrower or
any Guarantor, as applicable, is a party, (ii) has been or would reasonably be
likely to be material and adverse to the value of any of the Collateral, to the
priority of the Lender’s security interest in the Collateral, or to the
business, operations, prospects, properties, assets, liabilities or condition of
Borrower or any Guarantor, as applicable, either individually or taken as a
whole, or (iii) has materially impaired or would reasonably be likely to
materially impair the ability of any Borrower or Guarantor to pay any portion of
the Obligations or to otherwise perform the Obligations or to consummate the
transactions under the Loan Documents executed by such Person.
          “Medicaid/Medicare Account Debtor” shall mean any Account Debtor which
is (i) the United States of America acting under the Medicaid or Medicare
program established pursuant to the Social Security Act or any other federal
healthcare program, including, without limitation, TRICARE (f/k/a CHAMPUS),
(ii) any state or the District of Columbia acting pursuant to a health plan
adopted pursuant to Title XIX of the Social Security Act or any other state
health care program, or (iii) any agent, carrier, administrator or intermediary
for any of the foregoing.

11



--------------------------------------------------------------------------------



 



          “MHR Subordinated Debt” shall mean all Junior Obligations as defined
in the MHR Subordination Agreement.
          “MHR Subordinated Note” shall mean, individually or collectively, the
note or notes dated as of February 28, 2005 issued by the Borrower to MHR
Capital Partners LP, MHR Capital Partners (100) LP and OTQ LLC in the aggregate
principal amount of $15,000,000
          “MHR Subordination Agreement” shall mean the Senior Subordination
Agreement dated as of February 28, 2005 by and among the Lender as the Senior
Lender, MHR Capital Partners LP, MHR Capital Partners (100) LP and OTQ LLC as
the Junior Lender and MHR Capital Partners LP in its capacity as the collateral
agent for the Junior Lender and attached hereto as Exhibit C-2.
          “Minimum Termination Fee” shall mean the amount equal to 3% of the
Facility Cap if the date of such termination is on or after the date hereof but
prior to the end of the Term.
          “Note” shall mean, collectively and each individually, the promissory
note(s) payable to the order of Lender executed by Borrower evidencing the
Revolving Facility, as the same may be modified, amended or supplemented from
time to time.
          “Obligations” shall mean all present and future obligations,
Indebtedness and liabilities of Borrower and/or Guarantors to Lender at any time
and from time to time of every kind, nature and description, direct or indirect,
secured or unsecured, joint and several, absolute or contingent, due or to
become due, matured or unmatured, now existing or hereafter arising, contractual
or tortious, liquidated or unliquidated, including but not limited to under any
of the Loan Documents (including the Equity Participation Fee Agreement) or
otherwise and, including, without limitation, all applicable fees, charges and
expenses (including without limitation any unpaid installment of the Restatement
Fee) and/or all amounts paid or advanced by Lender on behalf of or for the
benefit of any Borrower and/or Guarantor for any reason at any time, including
in each case obligations of performance as well as obligations of payment and
interest that accrue after the commencement of any proceeding under any Debtor
Relief Law by or against any such Person.
          “Offer” shall have the meaning given such term in Section 6.13.
          “Option Period” shall have the meaning given such term in
Section 6.13.
          “Original Credit Agreement” shall have the meaning given such term in
the Preamble hereof.
          “Payment Office” shall mean initially the address set forth beneath
Lender’s name on the signature page of the Agreement, and thereafter, such other
office of Lender, if any, which it may designate by notice to Borrower to be the
Payment Office.
          “Permit” shall mean collectively all licenses, leases, powers,
permits, franchises, certificates, authorizations, approvals, certificates of
need, provider numbers and other rights.
          “Permitted Discretion” shall mean a determination or judgment made by
Lender in good faith in the exercise of reasonable (from the perspective of a
secured lender) business judgment.
          “Permitted Indebtedness” shall have the meaning given such term in
Section 7.2.
          “Permitted Liens” shall have the meaning given such term in
Section 7.3.

12



--------------------------------------------------------------------------------



 



          “Permitted Subordinated Debt” shall mean the MHR Subordinated Debt and
other indebtedness incurred by Borrower which is subordinated to Borrower’s
indebtedness owed to Lender pursuant to a written agreement approved by Lender
in writing.
          “Person” shall mean an individual, a partnership, a corporation, a
limited liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.
          “Prime Rate” shall mean a fluctuating interest rate per annum equal at
all times to the rate of interest announced publicly from time to time by
Citibank, N.A. as its base rate; provided, that such rate is not necessarily the
best rate offered to its customers, and, should Lender be unable to determine
such rate, such other indication of the prevailing prime rate of interest as may
reasonably be chosen by Lender; provided, that each change in the fluctuating
interest rate shall take effect simultaneously with the corresponding change in
the Prime Rate.
          “Receipt” shall have the meaning given such term in Section 12.5.
          “Released Parties” shall have the meaning given such term in
Section 12.11.
          “Releasing Parties” shall have the meaning given such term in
Section 12.11.
          “Restatement Date” shall mean the date of this Agreement.
          “Restatement Fee” shall have the meaning given such term in
Section 3.1.
          “Revolver Termination” shall have the meaning given such term in
Section 11.1(b).
          “Revolving Facility Maturity Date” shall have the meaning assigned to
such term in Section 2.2(b).
          “Revolving Note” shall mean, collectively and each individually, the
promissory note(s) payable to the order of Lender executed by Borrower
evidencing the Revolving Facility, as the same may be modified, amended or
supplemented from time to time.
          “Security Documents” shall mean the Note, this Agreement, the Original
Credit Agreement, the First Restated Credit Agreement, any guaranties,
Collateral Patent, Trademark and Copyright Assignment, Lockbox Agreements,
Uniform Commercial Code Financing Statements and all other documents or
instruments necessary to create or perfect the Liens in the Collateral, as such
may be modified, amended or supplemented from time to time.
          “Services” shall mean medical and health care services provided to a
Person, including, but not limited to, medical and health care services which
are covered by a policy of insurance issued by an Insurer, physician services,
nurse and therapist services, dental services, hospital services, skilled
nursing facility services, comprehensive outpatient rehabilitation services,
home health care services, residential and out-patient behavioral healthcare
services.
          “Solvency Certificate” shall have the meaning given such term in
Section 4.1(d).
          “Subordination Agreement” shall mean, collectively and each
individually, the Employee Subordination Agreement, the MHR Subordination
Agreement and each other subordination agreement to which Lender and other
service providers, employees or creditors of any Borrower are a party.

13



--------------------------------------------------------------------------------



 



          “Subsidiary” shall mean, (i) as to Borrower, any Person in which more
than 50% of all equity, membership, partnership or other ownership interests is
owned directly or indirectly by Borrower or one or more of its Subsidiaries, and
(ii) as to any other Person, any Person in which more than 50% of all equity,
membership, partnership or other ownership interests is owned directly or
indirectly by such Person or by one or more of such Person’s Subsidiaries.
Notwithstanding the foregoing, the Joint Venture shall not, for purposes of this
Agreement except as set forth in the following proviso, be deemed to be a
Subsidiary of Borrower; provided, however, that for purposes of this Agreement,
the Joint Venture shall be deemed to be a Subsidiary for purposes of the
Borrowing Base and the determination thereof to ensure that the Accounts and
Inventory of or due from the Joint Venture do not constitute Eligible
Receivables or Eligible Inventory.
          “Tax Distributions” means, as to Borrower, the aggregate distributions
from Borrower to its members to permit such members (and in the case of any
member that is a partnership, S corporation or other flow-through entity for
federal tax purposes, the beneficial owners of such entity) to pay taxes on
their allocable share of the taxable income of Borrower, including any income
allocated to a member pursuant to Section 704(c) of the Internal Revenue Code of
1986, as amended, and the rules and regulations promulgated thereunder, and
determined (i) taking into account the principles of Section 754 of the Internal
Revenue Code of 1986, as amended, and the rules and regulations promulgated
thereunder and (ii) in an amount equal to the estimated tax liability of each
member on the income of Borrower allocable to such member computed at the
highest marginal federal and state rate applicable to such member or, in the
case of a member that itself is a pass-through entity, at the highest marginal
rates applicable to its owners; provided, however, that the amount of such
distributions in any fiscal year shall not exceed the lesser of (x) the actual
tax liability incurred by the members from the Borrower’s operations, or (y)
twenty-five percent (25%) of Borrower’s net income from the preceding fiscal
year.
          “Term” shall mean the period commencing on the date set forth on the
first page hereof and ending on April 30, 2010.
          “Termination Date” shall have the meaning given such term in
Section 11.1.
          “Transferee” shall have the meaning given such term in Section 12.2.
          “Transaction” shall have the meaning given such term in Section 6.13.
          “UCC” shall mean the Uniform Commercial Code as in effect in the State
of Maryland from time to time.
          “Unused Line Fee” shall have the meaning given such term in
Section 3.2.
          “Warehouse Waiver and Consent” shall mean a waiver/consent in form and
substance satisfactory to Lender from any warehouseman, fulfillment house or
other person owning a facility not owned by Borrower at which any Inventory is
now or hereafter located for the purpose of providing Lender access to such
Inventory, in each case as such may be modified, amended or supplemented from
time to time.
          “Wellpoint” shall mean Professional Claim Services, Inc. d/b/a
Wellpoint Pharmacy Management, a New York Corporation.
          “Wellpoint Agreement” shall mean that certain Service Agreement dated
March 30, 2004 by and between Borrower and Wellpoint.

14



--------------------------------------------------------------------------------



 



          “Yield Maintenance” shall mean an amount equal to the product of:
(A) the all-in effective yield (measured as a percentage per annum) on the
Revolving Facility for the six months prior to the Termination Date; (B) the
greater of (i) the average outstanding principal amount of the Revolving
Facility for the sixth months prior to the Termination Date and (ii) the Minimum
Balance); and (C) the quotient of (i) the number of months remaining in the
Term, and (ii) twelve.

15